Exhibit 10.1

EXECUTION COPY

COMMON UNIT PURCHASE AGREEMENT

BY AND AMONG

TC PIPELINES, LP

AND

THE PURCHASERS SET FORTH ON EXHIBIT A

DATED

FEBRUARY 20, 2007


--------------------------------------------------------------------------------


COMMON UNIT PURCHASE AGREEMENT

COMMON UNIT PURCHASE AGREEMENT, dated as of February 20, 2007 (this
“Agreement”), by and among TC PIPELINES, LP, a Delaware limited partnership (the
“Partnership”), and each of the Purchasers set forth on Exhibit A, acting
individually (each, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, (i) TC Pipelines GP, Inc., a Delaware corporation (the “General
Partner”), is a wholly owned subsidiary of TransCanada PipeLines Limited, a
Canadian corporation (“TransCanada”); (ii) the General Partner is the general
partner of the Partnership, TC Tuscarora Intermediate Limited Partnership, a
Delaware limited partnership (“TCT Intermediate Partnership”), and TC PipeLines
Intermediate Limited Partnership, a Delaware limited partnership (“TCP
Intermediate Partnership”) and TC GL Intermediate Partnership, a Delaware
limited partnership (“TCGL Intermediate Partnership” and, together with TCT
Intermediate Partnership and TCP Intermediate Partnership, the “Intermediate
Partnerships”); (iii) the Partnership owns all of the limited partner interests
in each of the Intermediate Partnerships; (iv) TCT Intermediate Partnership owns
a 98% general partner interest in Tuscarora Gas Transmission Company, a Nevada
general partnership (“Tuscarora”); and (v) TCP Intermediate Partnership owns a
50% general partner interest in Northern Border Pipeline Company, a Texas
general partnership (“NBPC”).  The Partnership, the General Partner and the
Intermediate Partnerships are collectively referred to herein as the “TCP
Parties;”

WHEREAS, TCGL Intermediate Partnership has entered into an agreement to purchase
a 46.45% general partner interest in Great Lakes Gas Transmission Limited
Partnership (the “Acquisition”), which is expected to close on or about February
22, 2007;

WHEREAS, the Partnership desires to pay a portion of the purchase price related
to the Acquisition out of the proceeds of the sale of an aggregate of
approximately $600,000,000 of Common Units representing limited partner
interests in the Partnership (“Common Units”), and the Purchasers desire to
purchase an aggregate of approximately $600,000,000 of Common Units from the
Partnership, each in accordance with the provisions of this Agreement; and

WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Common Units acquired pursuant to this
Agreement; and

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.1                   DEFINITIONS.  AS USED IN THIS AGREEMENT, AND
UNLESS THE CONTEXT REQUIRES A DIFFERENT MEANING, THE FOLLOWING TERMS HAVE THE
MEANINGS INDICATED:

“8-K Filing” shall have the meaning specified in Section 5.4.

1


--------------------------------------------------------------------------------


“Acquisition” shall have the meaning specified in the recitals.

“Acquisition Agreement” means that certain Purchase and Sale Agreement among El
Paso Great Lakes Company, L.L.C., TCGL Intermediate Limited Partnership and
TransCanada PipeLine USA Ltd. dated as of December 22, 2006, as amended to date.

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, the Escrow Agreement and any and all other agreements or instruments
executed and delivered by the Parties to evidence the execution, delivery and
performance of this Agreement, and any amendments, supplements, continuations or
modifications thereto.

“Board of Directors” means the board of directors of the General Partner.

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in New York, New York.

“Closing” shall have the meaning specified in Section 2.2.

“Closing Date” shall have the meaning specified in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
name on Exhibit A to this Agreement.

“Common Units” shall have the meaning specified in the recitals.

“DGCL” shall have the meaning specified in Section 3.2(a).

“DRULPA” shall have the meaning specified in Section 3.2(a).

“Escrow Agent” shall have the meaning specified in the Escrow Agreement.

2


--------------------------------------------------------------------------------


“Escrow Agreement” means that certain Escrow Agreement dated as of February 20,
2007, by and among the Partnership, Citigroup Global Markets Inc., and the
Escrow Agent in substantially the form attached hereto as Exhibit B.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“General Partner” shall have the meaning specified in the recitals.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s property is located
or that exercises valid jurisdiction over any such Person or such Person’s
property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, the
Partnership, its Subsidiaries or any of their property or any of the Purchasers.

“Incentive Distribution Rights” shall have the meaning specified in Section 3.5.

“Indemnified Party” shall have the meaning specified in Section 8.3.

“Indemnifying Party” shall have the meaning specified in Section 8.3.

“Intermediate Partnership Agreements” shall have the meaning specified in
Section 3.4.

“Intermediate Partnerships” shall have the meaning specified in the recitals.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority or other encumbrance upon or
with respect to any property of any kind.

“Lock-Up Date” means the earlier of (i) 90 days from the Closing Date or
(ii) the date that a registration statement under the Securities Act to permit
the resale of the Units is declared effective by the Commission.

“NBPC” shall have the meaning specified in the recitals.

“Partnership” shall have the meaning specified in the introductory paragraph.

“Partnership Agreement” shall have the meaning specified in Section 2.1(a).

“Partnership Material Adverse Effect” shall have the meaning specified in
Section 3.2.

3


--------------------------------------------------------------------------------


“Partnership Related Parties” shall have the meaning specified in Section 8.2.

“Partnership SEC Documents” shall have the meaning specified in Section 3.1.

“Party” or “Parties” means the Partnership and the Purchasers, individually or
collectively, as the case may be.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Purchase Price” means the aggregate of the Purchasers’ Commitment Amount.

“Purchaser” shall have the meaning specified in the introductory paragraph.

“Purchaser Material Adverse Effect” means any material and adverse effect on
(i) the ability of a Purchaser to meet its obligations under the Basic Documents
on a timely basis or (ii) the ability of a Purchaser to consummate the
transactions under any Basic Document.

“Purchaser Related Parties” shall have the meaning specified in Section 8.1.

“Purchasers” shall have the meaning specified in the introductory paragraph.

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, among the Partnership and the Purchasers, acting
individually.

“Representatives” of any Person means the officers, directors, employees,
Affiliates, control persons, counsel, investment banker, agents and other
representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Subsidiary” means, as to any Person, any corporation or other entity of which a
majority of the outstanding equity interest having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
or other entity (irrespective of whether or not at the time any equity interest
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries.

“TCGL Intermediate Partnership” shall have the meaning specified in the
recitals.

“TCP Intermediate Partnership” shall have the meaning specified in the recitals.

“TCP Parties” shall have the meaning specified in the recitals.

“TCT Intermediate Partnership” shall have the meaning specified in the recitals.

“TransCanada” shall have the meaning specified in the recitals.

4


--------------------------------------------------------------------------------


“TransCanada Purchaser” means any Purchaser that is TransCan Northern Ltd. or an
Affiliate of TransCanada.

“Tuscarora” shall have the meaning specified in the recitals.

“Unit Price” shall have the meaning specified in Section 2.1(b).

“Unitholders” means the Unitholders of the Partnership (within the meaning of
the Partnership Agreement).

“Units” means the Units to be issued and sold to the Purchasers pursuant to this
Agreement.


SECTION 1.2                   ACCOUNTING PROCEDURES AND INTERPRETATION. UNLESS
OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED, ALL DETERMINATIONS WITH RESPECT TO ACCOUNTING MATTERS UNDER THIS
AGREEMENT SHALL BE MADE, AND ALL FINANCIAL STATEMENTS AND CERTIFICATES AND
REPORTS AS TO FINANCIAL MATTERS REQUIRED TO BE FURNISHED TO THE PURCHASERS UNDER
THIS AGREEMENT SHALL BE PREPARED, IN ACCORDANCE WITH GAAP APPLIED ON A
CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT, IN THE CASE OF UNAUDITED
STATEMENTS, AS PERMITTED BY FORM 10-Q PROMULGATED BY THE COMMISSION) AND IN
COMPLIANCE AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND WITH THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION WITH
RESPECT THERETO.


ARTICLE II
SALE AND PURCHASE


SECTION 2.1                   SALE AND PURCHASE.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, THE PARTNERSHIP HEREBY AGREES TO
ISSUE AND SELL TO EACH PURCHASER, AND EACH PURCHASER HEREBY AGREES, SEVERALLY
AND NOT JOINTLY, TO PURCHASE FROM THE PARTNERSHIP, THE NUMBER OF UNITS SET FORTH
OPPOSITE ITS NAME ON EXHIBIT A HERETO.  EACH PURCHASER AGREES TO PAY THE
PARTNERSHIP THE UNIT PRICE FOR EACH UNIT.  THE RESPECTIVE OBLIGATIONS OF EACH
PURCHASER UNDER THIS AGREEMENT ARE SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF
ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE
PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER PURCHASER UNDER THIS AGREEMENT.  THE
FAILURE OR WAIVER OF PERFORMANCE UNDER THIS AGREEMENT BY ANY PURCHASER, OR ON
ITS BEHALF, DOES NOT EXCUSE PERFORMANCE BY ANY OTHER PURCHASER. NOTHING
CONTAINED HEREIN OR IN ANY OTHER BASIC DOCUMENT, AND NO ACTION TAKEN BY ANY
PURCHASER PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS
A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY ANY
BASIC DOCUMENT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT OR THE OTHER
BASIC DOCUMENTS, EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND
ENFORCE ITS RIGHTS, INCLUDING THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF
THE OTHER BASIC DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER
TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.


(A)                 UNITS.  THE NUMBER OF UNITS TO BE ISSUED AND SOLD TO EACH
PURCHASER IS SET FORTH OPPOSITE SUCH PURCHASER’S NAME ON EXHIBIT A HERETO.  THE
UNITS SHALL HAVE THOSE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS
GOVERNING THE COMMON UNITS AS SET FORTH IN THE

5


--------------------------------------------------------------------------------



AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP, AS AMENDED TO DATE (THE
“PARTNERSHIP AGREEMENT”).


(B)                 CONSIDERATION. THE AMOUNT PER UNIT EACH PURCHASER WILL PAY
TO THE PARTNERSHIP TO PURCHASE THE UNITS (THE “UNIT PRICE”) SHALL BE $34.57.


(C)                 FUNDING INTO ESCROW BY PURCHASERS (OTHER THAN TRANSCANADA
PURCHASERS).  EACH PURCHASER (OTHER THAN A TRANSCANADA PURCHASER) SHALL DEPOSIT
ITS COMMITMENT AMOUNT INTO AN ESCROW ACCOUNT AS PROVIDED IN THE ESCROW AGREEMENT
ON THE DATE WHICH IS TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE.  ON THE
CLOSING DATE, UPON RECEIPT OF SATISFACTORY EVIDENCE THAT THE CONDITIONS SET
FORTH IN ARTICLE VI HAVE BEEN SATISFIED, EACH PURCHASER (OTHER THAN A
TRANSCANADA PURCHASER) SHALL DELIVER NOTICE TO THE ESCROW AGENT TO PROMPTLY AND
TIMELY RELEASE THE FUNDS ESCROWED UNDER THE ESCROW AGREEMENT TO THE PARTNERSHIP.


(D)                 FUNDING BY TRANSCANADA PURCHASERS.  ON THE CLOSING DATE,
UPON RECEIPT OF SATISFACTORY EVIDENCE THAT THE CONDITIONS SET FORTH IN ARTICLE
VI HAVE BEEN SATISFIED, EACH TRANSCANADA PURCHASER SHALL PAY THE AMOUNT OF ITS
COMMITMENT BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DIRECTED BY THE PARTNERSHIP.


SECTION 2.2                   CLOSING.  THE EXECUTION AND DELIVERY OF THE BASIC
DOCUMENTS (OTHER THAN THIS AGREEMENT), THE DELIVERY OF CERTIFICATES REPRESENTING
THE UNITS, THE RELEASE OF THE FUNDS ESCROWED UNDER THE ESCROW AGREEMENT TO THE
PARTNERSHIP PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT, THE PAYMENT BY EACH
TRANSCANADA PURCHASER OF ITS COMMITMENT AMOUNT, AND EXECUTION AND DELIVERY OF
ALL OTHER INSTRUMENTS, AGREEMENTS AND OTHER DOCUMENTS REQUIRED BY THIS AGREEMENT
(THE “CLOSING”) SHALL TAKE PLACE CONCURRENTLY WITH THE CLOSING OF THE
ACQUISITION ON FEBRUARY 22, 2007 (THE “CLOSING DATE”) AT THE OFFICES OF VINSON &
ELKINS L.L.P., 1001 FANNIN STREET, SUITE 2500, HOUSTON, TEXAS 77002.


SECTION 2.3                   TERMINATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY, IN THE EVENT THAT (I) 100% OF THE PURCHASE PRICE IS NOT RECEIVED BY
THE PARTNERSHIP ON THE PURPORTED CLOSING DATE, OR (II) THE CLOSING HAS NOT
OCCURRED PRIOR TO FEBRUARY 28, 2007, THIS AGREEMENT SHALL AUTOMATICALLY
TERMINATE AND ANY PAYMENTS OF A PURCHASER’S COMMITMENT AMOUNT RECEIVED BY THE
ESCROW AGENT OR THE PARTNERSHIP SHALL BE RETURNED TO SUCH PURCHASER WITHIN ONE
BUSINESS DAY.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to the Purchasers, on and as of the date
of this Agreement and on and as of the Closing Date, as follows:


SECTION 3.1                   PARTNERSHIP SEC DOCUMENTS.  THE PARTNERSHIP HAS
TIMELY FILED WITH THE COMMISSION ALL FORMS, REGISTRATION STATEMENTS, REPORTS,
SCHEDULES AND STATEMENTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT OR
THE SECURITIES ACT (ALL SUCH DOCUMENTS AS FILED, COLLECTIVELY, THE “PARTNERSHIP
SEC DOCUMENTS”).  THE PARTNERSHIP SEC DOCUMENTS PRIOR TO THE DATE HEREOF, WHEN
THEY WERE FILED, CONFORMED IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE
EXCHANGE ACT AND DID NOT, AS OF THE TIME EACH SUCH DOCUMENT WAS FILED, CONTAIN
AN UNTRUE

6


--------------------------------------------------------------------------------



STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE NOT MISLEADING.


SECTION 3.2                   FORMATION AND QUALIFICATION OF THE TCP PARTIES. 
THE PARTNERSHIP AND EACH OF ITS SUBSIDIARIES HAS BEEN DULY FORMED AND IS VALIDLY
EXISTING IN GOOD STANDING AS A CORPORATION OR LIMITED PARTNERSHIP UNDER THE
DELAWARE GENERAL CORPORATION LAW (“DGCL”) OR THE DELAWARE REVISED UNIFORM
LIMITED PARTNERSHIP ACT (“DRULPA”), AS THE CASE MAY BE, WITH FULL CORPORATE OR
PARTNERSHIP POWER AND AUTHORITY TO OWN OR LEASE ITS PROPERTIES AND TO CONDUCT
THE BUSINESSES IN WHICH IT IS ENGAGED, IN EACH CASE IN ALL MATERIAL RESPECTS,
AND HAS ALL MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND
APPROVALS AS DESCRIBED IN THE PARTNERSHIP SEC DOCUMENTS.  EACH OF THE GENERAL
PARTNER, THE PARTNERSHIP AND ITS SUBSIDIARIES IS OR, AT THE CLOSING DATE WILL,
BE DULY REGISTERED OR QUALIFIED AS A FOREIGN CORPORATION OR LIMITED PARTNERSHIP,
AS THE CASE MAY BE, FOR THE TRANSACTION OF BUSINESS UNDER THE LAWS OF EACH
JURISDICTION IN WHICH THE CHARACTER OF THE BUSINESS CONDUCTED BY IT OR THE
NATURE OR LOCATION OF THE PROPERTIES OWNED OR LEASED BY IT MAKES SUCH
REGISTRATION OR QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE SO TO REGISTER
OR QUALIFY WOULD NOT (I) HAVE A MATERIAL ADVERSE EFFECT ON (A) THE CONDITION
(FINANCIAL OR OTHERWISE), BUSINESS, PROSPECTS, ASSETS, LIABILITIES, AFFAIRS OR
RESULTS OF OPERATIONS OF THE PARTNERSHIP AND ITS SUBSIDIARIES, TAKEN AS A WHOLE,
(B) THE ABILITY OF THE PARTNERSHIP AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, TO
CARRY OUT THEIR BUSINESS AS OF THE DATE OF THIS AGREEMENT OR TO MEET THEIR
OBLIGATIONS UNDER THE BASIC DOCUMENTS ON A TIMELY BASIS OR (C) THE ABILITY OF
THE PARTNERSHIP TO CONSUMMATE THE TRANSACTIONS UNDER ANY BASIC DOCUMENT (ANY OF
THE FOREGOING A “PARTNERSHIP MATERIAL ADVERSE EFFECT”) OR (II) SUBJECT THE
LIMITED PARTNERS OF THE PARTNERSHIP TO ANY MATERIAL LIABILITY OR DISABILITY.


SECTION 3.3                   FORMATION AND QUALIFICATION OF NBPC AND
TUSCARORA.  EACH OF NBPC AND TUSCARORA HAS BEEN DULY FORMED AND IS VALIDLY
EXISTING IN GOOD STANDING AS A GENERAL PARTNERSHIP UNDER THE LAWS OF THE STATE
OF TEXAS AND THE LAWS OF THE STATE OF NEVADA, RESPECTIVELY, WITH FULL
PARTNERSHIP POWER AND AUTHORITY TO OWN OR LEASE ITS PROPERTIES AND TO CONDUCT
ITS BUSINESSES IN WHICH IT IS ENGAGED, IN EACH CASE IN ALL MATERIAL RESPECTS AS
DESCRIBED IN THE PARTNERSHIP SEC DOCUMENTS.  EACH OF NBPC AND TUSCARORA IS OR,
AT THE CLOSING DATE WILL BE DULY REGISTERED OR QUALIFIED AS A FOREIGN GENERAL
PARTNERSHIP FOR THE TRANSACTION OF BUSINESS UNDER THE LAWS OF EACH JURISDICTION
IN WHICH THE CHARACTER OF THE BUSINESS CONDUCTED BY IT OR THE NATURE OR LOCATION
OF THE PROPERTIES OWNED OR LEASED BY IT MAKES SUCH REGISTRATION OR QUALIFICATION
NECESSARY, EXCEPT WHERE THE FAILURE SO TO REGISTER OR QUALIFY WOULD NOT (I) HAVE
A PARTNERSHIP MATERIAL ADVERSE EFFECT OR (II) SUBJECT THE LIMITED PARTNERS OF
THE PARTNERSHIP TO ANY MATERIAL LIABILITY OR DISABILITY.


SECTION 3.4                   OWNERSHIP OF THE GENERAL PARTNER INTERESTS.  THE
GENERAL PARTNER IS THE SOLE GENERAL PARTNER OF THE PARTNERSHIP AND EACH OF THE
INTERMEDIATE PARTNERSHIPS WITH A 1.0% GENERAL PARTNER INTEREST IN THE
PARTNERSHIP AND A 1.0101% GENERAL PARTNER INTEREST IN EACH OF THE INTERMEDIATE
PARTNERSHIPS; SUCH GENERAL PARTNER INTERESTS HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED IN ACCORDANCE WITH THE PARTNERSHIP AGREEMENT, OR THE PARTNERSHIP
AGREEMENTS OF EACH OF THE INTERMEDIATE PARTNERSHIPS, EACH AS AMENDED TO DATE
(COLLECTIVELY, THE “INTERMEDIATE PARTNERSHIP AGREEMENTS”); AND THE GENERAL
PARTNER OWNS SUCH GENERAL PARTNER INTERESTS FREE AND CLEAR OF ALL LIENS (EXCEPT
RESTRICTIONS ON TRANSFERABILITY AS DESCRIBED IN THE PARTNERSHIP SEC DOCUMENTS).

7


--------------------------------------------------------------------------------



SECTION 3.5                   CAPITALIZATION.  (A) AS OF THE DATE HEREOF AND
PRIOR TO THE ISSUANCE AND SALE OF THE UNITS, THE ISSUED AND OUTSTANDING LIMITED
PARTNER INTERESTS OF THE PARTNERSHIP CONSIST OF 17,500,000 COMMON UNITS AND THE
INCENTIVE DISTRIBUTION RIGHTS (AS DEFINED IN THE PARTNERSHIP AGREEMENT, THE
“INCENTIVE DISTRIBUTION RIGHTS”).  ALL OUTSTANDING COMMON UNITS AND INCENTIVE
DISTRIBUTION RIGHTS AND THE LIMITED PARTNER INTERESTS REPRESENTED THEREBY HAVE
BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE PARTNERSHIP
AGREEMENT AND ARE FULLY PAID (TO THE EXTENT REQUIRED UNDER THE PARTNERSHIP
AGREEMENT) AND NONASSESSABLE (EXCEPT AS SUCH NONASSESSABILITY MAY BE AFFECTED BY
SECTION 17-607 OF THE DRULPA AND AS OTHERWISE DISCLOSED IN THE PARTNERSHIP SEC
DOCUMENTS).

(b)                 The Partnership has no equity compensation plans that
contemplate the issuance of Common Units (or securities convertible into or
exchangeable for Common Units).  The Company has no outstanding indebtedness
having the right to vote (or convertible into or exchangeable for securities
having the right to vote) on any matters on which the Unitholders may vote. 
Except as contemplated by this Agreement or as are contained in the Partnership
Agreement, there are no outstanding or authorized (i) options, warrants,
preemptive rights, subscriptions, calls or other rights, convertible securities,
agreements, claims or commitments of any character obligating the Partnership or
any of its Subsidiaries to issue, transfer or sell any equity interests in the
Partnership or any of its Subsidiaries or securities convertible into or
exchangeable for such equity interests, (ii) obligations of the Partnership or
any of its Subsidiaries to repurchase, redeem or otherwise acquire any equity
interests in the Partnership or any of its Subsidiaries or any such securities
or agreements listed in clause (i) of this sentence or (iii) voting trusts or
similar agreements to which the Partnership or any of its Subsidiaries is a
party with respect to the voting of the equity interests of the Partnership or
any of its Subsidiaries.


SECTION 3.6                   AUTHORIZATION AND RIGHTS OF UNITS.  THE OFFER AND
SALE OF THE UNITS AND THE LIMITED PARTNERSHIP INTERESTS REPRESENTED THEREBY WILL
BE DULY AUTHORIZED BY THE PARTNERSHIP PURSUANT TO THE PARTNERSHIP AGREEMENT
PRIOR TO THE CLOSING AND, WHEN ISSUED AND DELIVERED TO THE PURCHASERS AGAINST
PAYMENT THEREFOR IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WILL BE VALIDLY
ISSUED, FULLY PAID (TO THE EXTENT REQUIRED UNDER THE PARTNERSHIP AGREEMENT) AND
NONASSESSABLE (EXCEPT AS SUCH NONASSESSABILITY MAY BE AFFECTED BY SECTION 17-607
OF THE DRULPA AND AS OTHERWISE DISCLOSED IN THE PARTNERSHIP SEC DOCUMENTS) AND
WILL BE FREE OF ANY AND ALL LIENS AND RESTRICTIONS ON TRANSFER, OTHER THAN
RESTRICTIONS ON TRANSFER UNDER THE PARTNERSHIP AGREEMENT, THE REGISTRATION
RIGHTS AGREEMENT AND APPLICABLE STATE AND FEDERAL SECURITIES LAWS AND OTHER THAN
SUCH LIENS AS ARE CREATED BY THE PURCHASERS.  THE UNITS SHALL HAVE THOSE RIGHTS,
PREFERENCES, PRIVILEGES AND RESTRICTIONS GOVERNING THE UNITS AS SET FORTH IN THE
PARTNERSHIP AGREEMENT.  A TRUE AND CORRECT COPY OF THE PARTNERSHIP AGREEMENT, AS
AMENDED THROUGH THE DATE HEREOF, WAS FILED BY THE PARTNERSHIP WITH THE
COMMISSION ON AS EXHIBIT 10.3 TO THE PARTNERSHIP’S ANNUAL REPORT ON FORM 10-K
FOR THE YEAR ENDED DECEMBER 31, 1999.


SECTION 3.7                   OWNERSHIP OF THE LIMITED PARTNER INTERESTS IN THE
INTERMEDIATE PARTNERSHIPS.  THE PARTNERSHIP OWNS A 98.9899% LIMITED PARTNER
INTEREST IN EACH OF THE INTERMEDIATE PARTNERSHIPS; SUCH LIMITED PARTNER
INTERESTS HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE
APPLICABLE INTERMEDIATE PARTNERSHIP AGREEMENT AND ARE FULLY PAID (TO THE EXTENT
REQUIRED UNDER THE APPLICABLE INTERMEDIATE PARTNERSHIP AGREEMENT) AND
NONASSESSABLE (EXCEPT AS SUCH NONASSESSABILITY MAY BE AFFECTED BY SECTION 17-607
OF THE

8


--------------------------------------------------------------------------------



DRULPA); AND THE PARTNERSHIP OWNS SUCH LIMITED PARTNER INTERESTS FREE AND CLEAR
OF ALL LIENS OR CLAIMS.


SECTION 3.8                   OWNERSHIP OF INTEREST IN NBPC.  TCP INTERMEDIATE
PARTNERSHIP OWNS A 50% GENERAL PARTNER INTEREST IN NBPC; SUCH GENERAL PARTNER
INTEREST HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE
PARTNERSHIP AGREEMENT OF NBPC, AS AMENDED TO DATE; AND TCP INTERMEDIATE
PARTNERSHIP OWNS SUCH GENERAL PARTNER INTEREST FREE AND CLEAR OF ALL LIENS OR
CLAIMS.


SECTION 3.9                   OWNERSHIP OF INTEREST IN TUSCARORA.  TCT
INTERMEDIATE PARTNERSHIP OWNS A 98% GENERAL PARTNER INTEREST IN TUSCARORA; SUCH
GENERAL PARTNER INTEREST HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN
ACCORDANCE WITH THE PARTNERSHIP AGREEMENT OF TUSCARORA, AS AMENDED TO DATE; AND
TCT INTERMEDIATE PARTNERSHIP OWNS SUCH GENERAL PARTNER INTEREST FREE AND CLEAR
OF ALL LIENS OR CLAIMS.


SECTION 3.10                NO OTHER SUBSIDIARIES.  OTHER THAN (I) THE
PARTNERSHIP’S OWNERSHIP INTEREST IN THE INTERMEDIATE PARTNERSHIPS AND (II) THE
INTERMEDIATE PARTNERSHIPS’ OWNERSHIP INTERESTS IN EACH OF NBPC AND TUSCARORA, AS
APPLICABLE, NEITHER THE PARTNERSHIP NOR THE INTERMEDIATE PARTNERSHIPS OWN,
DIRECTLY OR INDIRECTLY, ANY EQUITY OR LONG-TERM DEBT SECURITIES OF ANY
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, ASSOCIATION
OR OTHER ENTITY.  OTHER THAN ITS OWNERSHIP OF ITS PARTNERSHIP INTERESTS IN THE
PARTNERSHIP AND EACH OF THE INTERMEDIATE PARTNERSHIPS, THE GENERAL PARTNER DOES
NOT OWN, DIRECTLY OR INDIRECTLY, ANY EQUITY OR LONG-TERM DEBT OR OTHER
SECURITIES OF ANY CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT
VENTURE, ASSOCIATION OR OTHER ENTITY.


SECTION 3.11                NO PREEMPTIVE RIGHTS, REGISTRATION RIGHTS OR
OPTIONS.  EXCEPT AS DESCRIBED IN THE PARTNERSHIP SEC DOCUMENTS, THERE ARE NO
PREEMPTIVE RIGHTS OR OTHER RIGHTS TO SUBSCRIBE FOR OR TO PURCHASE, NOR ANY
RESTRICTION UPON THE VOTING OR TRANSFER OF, ANY PARTNERSHIP OR EQUITY INTERESTS
OF THE PARTNERSHIP.  NONE OF THE EXECUTION OF THIS AGREEMENT, THE FILING OF THE
REGISTRATION STATEMENT RELATING TO THE UNITS PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT NOR THE ISSUANCE OR SALE OF THE UNITS AS CONTEMPLATED BY THIS
AGREEMENT GIVES RISE TO ANY RIGHTS FOR OR RELATING TO THE REGISTRATION OF ANY
COMMON UNITS OR OTHER SECURITIES OF THE PARTNERSHIP OTHER THAN AS PROVIDED IN
THE PARTNERSHIP SEC DOCUMENTS.  THERE ARE NO OUTSTANDING OPTIONS OR WARRANTS TO
PURCHASE ANY COMMON UNITS.


SECTION 3.12                MLP STATUS.  THE PARTNERSHIP MET FOR THE TAXABLE
YEARS ENDED DECEMBER 31, 2005 AND 2006, AND THE PARTNERSHIP EXPECTS TO MEET FOR
THE TAXABLE YEAR ENDING DECEMBER 31, 2007, THE GROSS INCOME REQUIREMENTS OF
SECTION 7704(C)(2) OF THE CODE, AND ACCORDINGLY THE PARTNERSHIP IS NOT, AND DOES
NOT REASONABLY EXPECT TO BE, TAXED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX
PURPOSES OR FOR APPLICABLE STATE TAX PURPOSES.


SECTION 3.13                OFFERING.  ASSUMING THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED IN THIS AGREEMENT,
THE SALE AND ISSUANCE OF THE UNITS PURSUANT TO THIS AGREEMENT ARE EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND NEITHER THE PARTNERSHIP
NOR, TO THE PARTNERSHIP’S KNOWLEDGE, ANY AUTHORIZED REPRESENTATIVE ACTING ON ITS
BEHALF HAS TAKEN OR WILL TAKE ANY ACTION THAT WOULD CAUSE THE LOSS OF SUCH
EXEMPTION.

9


--------------------------------------------------------------------------------



SECTION 3.14                CERTAIN FEES.  NO FEES OR COMMISSIONS, OTHER THAN
THOSE PAYABLE TO CITIGROUP GLOBAL MARKETS INC. (OR ITS AFFILIATE), WILL BE
PAYABLE BY THE PARTNERSHIP TO BROKERS, FINDERS OR INVESTMENT BANKERS WITH
RESPECT TO THE SALE OF ANY OF THE UNITS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


SECTION 3.15                NO SIDE AGREEMENTS.  EXCEPT FOR THE CONFIDENTIALITY
AGREEMENTS ENTERED INTO BY AND BETWEEN SOME OF THE PURCHASERS AND THE
PARTNERSHIP AND THE REGISTRATION RIGHTS AGREEMENT, THERE ARE NO OTHER AGREEMENTS
BY, AMONG OR BETWEEN THE PARTNERSHIP OR ITS AFFILIATES, ON THE ONE HAND, AND ANY
OF THE PURCHASERS OR THEIR AFFILIATES, ON THE OTHER HAND, WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY NOR PROMISES OR INDUCEMENTS FOR FUTURE
TRANSACTIONS BETWEEN OR AMONG ANY OF SUCH PARTIES.


SECTION 3.16                AUTHORIZATION AND ENFORCEABILITY OF BASIC DOCUMENTS
AND OTHER AGREEMENTS.  THE PARTNERSHIP HAS ALL NECESSARY LIMITED PARTNERSHIP
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE
BASIC DOCUMENTS AND THE ACQUISITION AGREEMENT TO WHICH IT IS A PARTY AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY.  THE BASIC DOCUMENTS AND THE
ACQUISITION AGREEMENT HAVE BEEN DULY AUTHORIZED, VALIDLY EXECUTED AND DELIVERED
AND ARE VALID AND LEGALLY BINDING AGREEMENTS, ENFORCEABLE AGAINST THE
PARTNERSHIP IN ACCORDANCE WITH THEIR TERMS; PROVIDED THAT, WITH RESPECT TO EACH
SUCH AGREEMENT, THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES
OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW); AND, PROVIDED FURTHER, THAT THE INDEMNITY,
CONTRIBUTION AND EXONERATION PROVISIONS CONTAINED IN ANY OF SUCH AGREEMENTS MAY
BE LIMITED BY APPLICABLE LAWS AND PUBLIC POLICY.  NO APPROVAL OF THE UNITHOLDERS
IS REQUIRED AS A RESULT OF THE PARTNERSHIP’S ISSUANCE AND SALE OF THE UNITS
PURSUANT TO THIS AGREEMENT.


SECTION 3.17                NO CONFLICTS.  NONE OF THE SALE BY THE PARTNERSHIP
OF THE UNITS, THE EXECUTION, DELIVERY AND PERFORMANCE OF THE BASIC DOCUMENTS OR
THE ACQUISITION AGREEMENT BY THE PARTNERSHIP AND ALL OTHER AGREEMENTS AND
INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE BASIC
DOCUMENTS OR THE ACQUISITION AGREEMENT, OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY BY THE PARTNERSHIP (I) CONFLICTS OR WILL CONFLICT
WITH OR CONSTITUTES OR WILL CONSTITUTE A VIOLATION OF THE PARTNERSHIP AGREEMENT,
(II) CONFLICTS OR WILL CONFLICT WITH OR CONSTITUTES OR WILL CONSTITUTE A BREACH
OR VIOLATION OF, OR A DEFAULT UNDER (OR AN EVENT THAT, WITH NOTICE OR LAPSE OF
TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT), ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
PARTNERSHIP OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM OR ANY
OF THEIR RESPECTIVE PROPERTIES MAY BE BOUND, (III) VIOLATES OR WILL VIOLATE ANY
STATUTE, LAW OR REGULATION, INCLUDING EXCHANGE REGULATION, OR ANY ORDER,
JUDGMENT, DECREE OR INJUNCTION OF ANY COURT OR GOVERNMENTAL AGENCY OR BODY
DIRECTED TO ANY OF THE PARTNERSHIP OR ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES IN A PROCEEDING TO WHICH ANY OF THEM OR THEIR PROPERTY IS A PARTY, OR
(IV) RESULTS OR WILL RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF THE PARTNERSHIP OR ANY OF ITS
SUBSIDIARIES, WHICH CONFLICTS, BREACHES, VIOLATIONS, DEFAULTS OR LIENS, IN THE
CASE OF CLAUSES (II), (III) OR (IV), WOULD, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A PARTNERSHIP MATERIAL ADVERSE EFFECT OR WOULD MATERIALLY IMPAIR THE
ABILITY OF THE PARTNERSHIP TO PERFORM ITS OBLIGATIONS UNDER THE BASIC DOCUMENTS
OR THE ACQUISITION AGREEMENT.

10


--------------------------------------------------------------------------------



SECTION 3.18                NO CONSENTS.  NO PERMIT, CONSENT, APPROVAL,
AUTHORIZATION, WAIVER, LICENSE, DECLARATION, ORDER, REGISTRATION, FILING OR
QUALIFICATION (“CONSENT”) OF OR WITH ANY COURT, GOVERNMENTAL AGENCY OR BODY
HAVING JURISDICTION OVER THE PARTNERSHIP OR ANY OF ITS PROPERTIES IS REQUIRED IN
CONNECTION WITH THE OFFERING AND SALE BY THE PARTNERSHIP OF THE UNITS, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE BASIC DOCUMENTS AND THE ACQUISITION
AGREEMENT BY THE PARTNERSHIP, OR THE CONSUMMATION BY THE PARTNERSHIP OF THE
TRANSACTIONS CONTEMPLATED BY THE BASIC DOCUMENTS AND THE ACQUISITION AGREEMENT,
EXCEPT FOR SUCH CONSENTS REQUIRED UNDER THE SECURITIES ACT OR STATE SECURITIES
OR “BLUE SKY” LAWS.


SECTION 3.19                INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM.  THE
INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, KPMG LLP, WHO HAS AUDITED THE
FINANCIAL STATEMENTS OF THE PARTNERSHIP, THE GENERAL PARTNER AND NBPC INCLUDED
IN THE PARTNERSHIP SEC DOCUMENTS IS A REGISTERED INDEPENDENT PUBLIC ACCOUNTING
FIRM WITH RESPECT TO THE PARTNERSHIP, THE GENERAL PARTNER AND NBPC, AS REQUIRED
BY THE EXCHANGE ACT OR THE SECURITIES ACT, AS APPLICABLE, AND HAS NOT RESIGNED
OR BEEN DISMISSED AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE
PARTNERSHIP AS A RESULT OF OR IN CONNECTION WITH ANY DISAGREEMENT WITH THE
PARTNERSHIP ON ANY MATTER OF ACCOUNTING PRINCIPLES OR PRACTICES, FINANCIAL
STATEMENT DISCLOSURE OR AUDITING SCOPE OR PROCEDURES.


SECTION 3.20                FINANCIAL STATEMENTS.  AT SEPTEMBER 30, 2006, THE
PARTNERSHIP HAD A CAPITALIZATION AS INDICATED IN THE PARTNERSHIP’S QUARTERLY
REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2006.  THE
HISTORICAL FINANCIAL STATEMENTS (INCLUDING THE RELATED NOTES AND SUPPORTING
SCHEDULES) OF THE PARTNERSHIP, THE GENERAL PARTNER AND NBPC INCLUDED IN THE
PARTNERSHIP SEC DOCUMENTS COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF REGULATION S-X UNDER THE EXCHANGE ACT OR THE SECURITIES ACT, AS
APPLICABLE, AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION,
RESULTS OF OPERATIONS AND CASH FLOWS OF THE PARTNERSHIP, THE GENERAL PARTNER AND
NBPC ON THE BASIS STATED THEREIN AT THE RESPECTIVE DATES OR FOR THE RESPECTIVE
PERIODS WHICH HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED
THROUGH THE PERIODS INVOLVED, EXCEPT TO THE EXTENT DISCLOSED THEREIN.


SECTION 3.21                NO MATERIAL ADVERSE CHANGE.  NONE OF THE PARTNERSHIP
OR ANY OF ITS SUBSIDIARIES OR NBPC HAS SUSTAINED, SINCE THE DATE OF THE LATEST
FINANCIAL STATEMENTS INCLUDED IN THE PARTNERSHIP’S QUARTERLY REPORT ON FORM 10-Q
FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2006, ANY MATERIAL LOSS OR INTERFERENCE
WITH ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT
COVERED BY INSURANCE, OR FROM ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION,
INVESTIGATION, ORDER OR DECREE, OTHERWISE THAN AS SET FORTH OR CONTEMPLATED IN
THE PARTNERSHIP SEC DOCUMENTS.  EXCEPT AS DISCLOSED IN THE PARTNERSHIP SEC
DOCUMENTS, SUBSEQUENT TO THE RESPECTIVE DATES AS OF WHICH SUCH INFORMATION IS
GIVEN IN THE PARTNERSHIP SEC DOCUMENTS, (I) NONE OF THE PARTNERSHIP OR ANY OF
ITS SUBSIDIARIES HAS INCURRED ANY LIABILITY OR OBLIGATION, INDIRECT, DIRECT OR
CONTINGENT, OR ENTERED INTO ANY TRANSACTIONS, NOT IN THE ORDINARY COURSE OF
BUSINESS, THAT, INDIVIDUALLY OR IN THE AGGREGATE, IS MATERIAL TO THE PARTNERSHIP
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, (II) THERE HAS NOT BEEN ANY MATERIAL
CHANGE IN THE CAPITALIZATION OR MATERIAL INCREASE IN THE SHORT-TERM DEBT OR
LONG-TERM DEBT OF THE PARTNERSHIP AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT
FOR DEBT INCURRED TO FINANCE THE ACQUISITION, (III) THERE HAS BEEN NO
ACQUISITION OR DISPOSITION OF ANY MATERIAL ASSET BY THE PARTNERSHIP OR ANY OF
ITS SUBSIDIARIES OR ANY CONTRACT OR ARRANGEMENT THEREFOR, OTHERWISE THAN FOR
FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS, (IV) THERE HAS BEEN NO MATERIAL
CHANGE IN THE PARTNERSHIP’S ACCOUNTING PRINCIPLES, PRACTICES OR METHODS AND (V)
THERE HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE, OR ANY DEVELOPMENT

11


--------------------------------------------------------------------------------



INVOLVING, INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD OR WOULD BE REASONABLY
EXPECTED TO HAVE A PARTNERSHIP MATERIAL ADVERSE EFFECT.


SECTION 3.22                INVESTMENT COMPANY.  THE PARTNERSHIP IS NOT NOW, AND
AFTER ISSUANCE AND SALE OF THE UNITS TO BE ISSUED AND SOLD BY THE PARTNERSHIP
HEREUNDER AND APPLICATION OF THE NET PROCEEDS FROM SUCH SALE AS DESCRIBED IN
SECTION 5.5 HEREOF WILL NOT BE, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


SECTION 3.23                LITIGATION.  EXCEPT AS DESCRIBED IN THE PARTNERSHIP
SEC DOCUMENTS OR THE FORMS, REPORTS, SCHEDULES AND STATEMENTS FILED WITH THE
COMMISSION BY NBPC UNDER THE EXCHANGE ACT OR THE SECURITIES ACT, THERE IS (I) NO
ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT, ARBITRATOR OR GOVERNMENTAL
AGENCY, BODY OR OFFICIAL, DOMESTIC OR FOREIGN, NOW PENDING OR, TO THE BEST OF
THE PARTNERSHIP’S KNOWLEDGE, THREATENED, TO WHICH THE PARTNERSHIP OR ANY OF ITS
SUBSIDIARIES OR NBPC IS OR MAY BE A PARTY OR TO WHICH THE BUSINESS OR PROPERTY
OF ANY OF THE PARTNERSHIP OR ITS SUBSIDIARIES OR NBPC IS OR MAY BE SUBJECT, (II)
NO STATUTE, RULE, REGULATION OR ORDER THAT HAS BEEN ENACTED, ADOPTED OR ISSUED
BY ANY GOVERNMENTAL AGENCY OR THAT HAS BEEN FORMALLY PROPOSED BY ANY
GOVERNMENTAL AGENCY, AND (III) NO INJUNCTION, RESTRAINING ORDER OR ORDER OF ANY
NATURE ISSUED BY A FEDERAL OR STATE COURT OR FOREIGN COURT OF COMPETENT
JURISDICTION TO WHICH ANY OF THE PARTNERSHIP OR ITS SUBSIDIARIES OR NBPC IS OR
MAY BE SUBJECT, THAT, IN THE CASE OF CLAUSES (I), (II) AND (III) ABOVE, IS
REASONABLY EXPECTED TO (A) INDIVIDUALLY OR IN THE AGGREGATE HAVE A PARTNERSHIP
MATERIAL ADVERSE EFFECT, (B) PREVENT OR RESULT IN THE SUSPENSION OF THE OFFERING
AND SALE OF THE UNITS, OR (C) IN ANY MANNER DRAW INTO QUESTION THE VALIDITY OF
THIS AGREEMENT.


SECTION 3.24                LISTING.  THE COMMON UNITS ARE LISTED ON THE NASDAQ
GLOBAL SELECT MARKET.  THE UNITS WILL BE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE RULES OF THE NASDAQ MARKET.  PRIOR TO THE CLOSING, THE PARTNERSHIP
WILL HAVE SUBMITTED TO THE NASDAQ MARKET A “NOTIFICATION FORM: LISTING OF
ADDITIONAL SHARES” WITH RESPECT TO THE UNITS.  THE PARTNERSHIP HAS NOT RECEIVED
A NOTICE OF DELISTING WITH RESPECT TO THE COMMON UNITS.


SECTION 3.25                ACKNOWLEDGMENT REGARDING CERTIFICATES.  ANY
CERTIFICATE SIGNED BY ANY OFFICER OF ANY OF THE GENERAL PARTNER ON BEHALF OF THE
PARTNERSHIP AND DELIVERED TO THE PURCHASERS OR COUNSEL FOR THE PURCHASERS IN
CONNECTION WITH THE OFFERING OF THE UNITS SHALL BE DEEMED A REPRESENTATION AND
WARRANTY BY THE PARTNERSHIP AS TO MATTERS COVERED THEREBY TO EACH PURCHASER.


SECTION 3.26                INSURANCE.  THE PARTNERSHIP AND ITS SUBSIDIARIES ARE
INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES
AND RISKS AND IN SUCH AMOUNTS AS THE PARTNERSHIP BELIEVES ARE PRUDENT FOR ITS
BUSINESSES.  THE PARTNERSHIP DOES NOT HAVE ANY REASON TO BELIEVE THAT IT OR ANY
SUBSIDIARY WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN
SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY
BE NECESSARY TO CONTINUE ITS BUSINESS.


SECTION 3.27                FORM S-3 ELIGIBILITY.  THE PARTNERSHIP IS ELIGIBLE
TO REGISTER THE UNITS FOR RESALE BY THE PURCHASERS ON A REGISTRATION STATEMENT
ON FORM S-3 UNDER THE SECURITIES ACT.

12


--------------------------------------------------------------------------------



SECTION 3.28                NO INTEGRATION. NEITHER THE PARTNERSHIP, NOR ANY OF
ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE THIS OFFERING OF THE
UNITS TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE PARTNERSHIP FOR PURPOSES OF
THE SECURITIES ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS, INCLUDING,
WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF THE EXCHANGE ON WHICH THE
UNITS ARE CURRENTLY LISTED OR QUOTED.


SECTION 3.29                TAXES.  EACH OF THE PARTNERSHIP AND ITS SUBSIDIARIES
HAS FILED ALL NECESSARY FEDERAL, STATE AND FOREIGN INCOME AND FRANCHISE TAX
RETURNS AND HAS PAID OR ACCRUED ALL TAXES SHOWN AS DUE THEREON EXCEPT FOR TAXES
BEING CONTESTED IN GOOD FAITH BY THE PARTNERSHIP FOR WHICH ADEQUATE RESERVES
HAVE BEEN ESTABLISHED, AND NEITHER THE PARTNERSHIP NOR ANY OF ITS SUBSIDIARIES
HAS KNOWLEDGE OF A TAX DEFICIENCY WHICH HAS BEEN ASSERTED IN WRITING AGAINST IT
WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself, on and as of the date of this Agreement and
on and of the Closing Date, as follows:


SECTION 4.1                   VALID EXISTENCE. SUCH PURCHASER (I) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
RESPECTIVE JURISDICTION OF ORGANIZATION AND (II) HAS ALL REQUISITE POWER, AND
HAS ALL MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS,
NECESSARY TO OWN ITS PROPERTIES AND CARRY ON ITS BUSINESS AS ITS BUSINESS IS NOW
BEING CONDUCTED, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD NOT HAVE AND WOULD NOT REASONABLY
BE EXPECTED TO HAVE A PURCHASER MATERIAL ADVERSE EFFECT.


SECTION 4.2                   NO BREACH. THE EXECUTION, DELIVERY AND PERFORMANCE
BY SUCH PURCHASER OF THE BASIC DOCUMENTS TO WHICH IT IS A PARTY AND ALL OTHER
AGREEMENTS AND INSTRUMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE BASIC DOCUMENTS TO WHICH IT IS A PARTY, AND COMPLIANCE BY SUCH PURCHASER
WITH THE TERMS AND PROVISIONS HEREOF AND THEREOF AND THE PURCHASE OF THE UNITS
BY SUCH PURCHASER DO NOT AND WILL NOT (A) VIOLATE ANY PROVISION OF ANY LAW,
GOVERNMENTAL PERMIT, DETERMINATION OR AWARD HAVING APPLICABILITY TO SUCH
PURCHASER OR ANY OF ITS PROPERTIES, (B) CONFLICT WITH OR RESULT IN A VIOLATION
OF ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF SUCH PURCHASER OR
(C) REQUIRE ANY CONSENT (OTHER THAN STANDARD INTERNAL CONSENTS), APPROVAL OR
NOTICE UNDER OR RESULT IN A VIOLATION OR BREACH OF OR CONSTITUTE (WITH OR
WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY
RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION) UNDER (I) ANY NOTE, BOND,
MORTGAGE, LICENSE, OR LOAN OR CREDIT AGREEMENT TO WHICH SUCH PURCHASER IS A
PARTY OR BY WHICH SUCH PURCHASER OR ANY OF ITS PROPERTIES MAY BE BOUND OR
(II) ANY OTHER SUCH AGREEMENT, INSTRUMENT OR OBLIGATION, EXCEPT IN THE CASE OF
CLAUSES (A) AND (C) WHERE SUCH VIOLATION, DEFAULT, BREACH, TERMINATION,
CANCELLATION, FAILURE TO RECEIVE CONSENT OR APPROVAL, OR ACCELERATION WITH
RESPECT TO THE FOREGOING PROVISIONS OF THIS SECTION 4.2 WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A PURCHASER MATERIAL ADVERSE
EFFECT.

13


--------------------------------------------------------------------------------



SECTION 4.3                   INVESTMENT. THE UNITS ARE BEING ACQUIRED FOR SUCH
PURCHASER’S OWN ACCOUNT, OR THE ACCOUNTS OF CLIENTS FOR WHOM SUCH PURCHASER
EXERCISES DISCRETIONARY INVESTMENT AUTHORITY (ALL OF WHOM SUCH PURCHASER
REPRESENTS AND WARRANTS ARE “ACCREDITED INVESTORS” WITHIN THE MEANING OF
RULE 501 OF REGULATION D PROMULGATED BY THE COMMISSION PURSUANT TO THE
SECURITIES ACT), NOT AS A NOMINEE OR AGENT, AND WITH NO PRESENT INTENTION OF
DISTRIBUTING THE UNITS OR ANY PART THEREOF, AND SUCH PURCHASER HAS NO PRESENT
INTENTION OF SELLING OR GRANTING ANY PARTICIPATION IN OR OTHERWISE DISTRIBUTING
THE SAME IN ANY TRANSACTION IN VIOLATION OF THE SECURITIES LAWS OF THE UNITED
STATES OF AMERICA OR ANY STATE, WITHOUT PREJUDICE, HOWEVER, TO SUCH PURCHASER’S
RIGHT AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF THE UNITS
UNDER A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNDER AN EXEMPTION FROM SUCH REGISTRATION AVAILABLE
THEREUNDER (INCLUDING, IF AVAILABLE, RULE 144 PROMULGATED THEREUNDER). IF SUCH
PURCHASER SHOULD IN THE FUTURE DECIDE TO DISPOSE OF ANY OF THE UNITS, SUCH
PURCHASER UNDERSTANDS AND AGREES (A) THAT IT MAY DO SO ONLY (I) IN COMPLIANCE
WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAW, AS THEN IN EFFECT,
OR PURSUANT TO AN EXEMPTION THEREFROM OR (II) IN THE MANNER CONTEMPLATED BY ANY
REGISTRATION STATEMENT PURSUANT TO WHICH SUCH SECURITIES ARE BEING OFFERED, AND
(B) THAT STOP-TRANSFER INSTRUCTIONS TO THAT EFFECT WILL BE IN EFFECT WITH
RESPECT TO SUCH SECURITIES. NOTWITHSTANDING THE FOREGOING, EACH PURCHASER MAY AT
ANY TIME ENTER INTO ONE OR MORE TOTAL RETURN SWAPS WITH RESPECT TO SUCH
PURCHASER’S UNITS WITH A THIRD PARTY PROVIDED THAT SUCH TRANSACTIONS ARE EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT.


SECTION 4.4                   NATURE OF PURCHASER. SUCH PURCHASER REPRESENTS AND
WARRANTS TO, AND COVENANTS AND AGREES WITH, THE PARTNERSHIP THAT (A) IT IS AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501 OF REGULATION D PROMULGATED
BY THE COMMISSION PURSUANT TO THE SECURITIES ACT AND (B) BY REASON OF ITS
BUSINESS AND FINANCIAL EXPERIENCE IT HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE UNITS, IS ABLE TO BEAR
THE ECONOMIC RISK OF SUCH INVESTMENT AND, AT THE PRESENT TIME, WOULD BE ABLE TO
AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


SECTION 4.5                   RECEIPT OF INFORMATION; AUTHORIZATION. SUCH
PURCHASER ACKNOWLEDGES THAT IT HAS (A) HAD ACCESS TO THE PARTNERSHIP SEC
DOCUMENTS, (B) HAD ACCESS TO INFORMATION PUBLICLY DISCLOSED REGARDING THE
ACQUISITION AND ITS POTENTIAL EFFECT ON THE PARTNERSHIP’S OPERATIONS AND
FINANCIAL RESULTS AND (C) BEEN PROVIDED A REASONABLE OPPORTUNITY TO ASK
QUESTIONS OF AND RECEIVE ANSWERS FROM REPRESENTATIVES OF THE PARTNERSHIP
REGARDING SUCH MATTERS.


SECTION 4.6                   RESTRICTED SECURITIES. SUCH PURCHASER UNDERSTANDS
THAT THE UNITS IT IS PURCHASING ARE CHARACTERIZED AS “RESTRICTED SECURITIES”
UNDER THE FEDERAL SECURITIES LAWS INASMUCH AS THEY ARE BEING ACQUIRED FROM THE
PARTNERSHIP IN A TRANSACTION NOT INVOLVING A PUBLIC OFFERING AND THAT UNDER SUCH
LAWS AND APPLICABLE REGULATIONS SUCH SECURITIES MAY BE RESOLD WITHOUT
REGISTRATION UNDER THE SECURITIES ACT ONLY IN CERTAIN LIMITED CIRCUMSTANCES. IN
THIS CONNECTION, SUCH PURCHASER REPRESENTS THAT IT IS KNOWLEDGEABLE WITH RESPECT
TO RULE 144 OF THE COMMISSION PROMULGATED UNDER THE SECURITIES ACT.


SECTION 4.7                   CERTAIN FEES. NO FEES OR COMMISSIONS WILL BE
PAYABLE BY SUCH PURCHASER TO BROKERS, FINDERS OR INVESTMENT BANKERS WITH RESPECT
TO THE SALE OF ANY OF THE UNITS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

14


--------------------------------------------------------------------------------



SECTION 4.8                   LEGEND. IT IS UNDERSTOOD THAT THE CERTIFICATES
EVIDENCING THE UNITS INITIALLY WILL BEAR THE FOLLOWING LEGEND: “THESE SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN
THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO
RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER
SUCH ACT.”


SECTION 4.9                   NO SIDE AGREEMENTS. EXCEPT FOR THE CONFIDENTIALITY
AGREEMENTS ENTERED INTO BY AND BETWEEN SUCH PURCHASER AND THE PARTNERSHIP AND
THE REGISTRATION RIGHTS AGREEMENT, THERE ARE NO OTHER AGREEMENTS BY, AMONG OR
BETWEEN THE PARTNERSHIP OR ITS AFFILIATES, ON THE ONE HAND, AND SUCH PURCHASER
OR ITS AFFILIATES, ON THE OTHER HAND, WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY NOR PROMISES OR INDUCEMENTS FOR FUTURE TRANSACTIONS BETWEEN
OR AMONG ANY OF SUCH PARTIES.


ARTICLE V
COVENANTS


SECTION 5.1                   SUBSEQUENT OFFERINGS. WITHOUT THE WRITTEN CONSENT
OF THE HOLDERS OF A MAJORITY OF THE UNITS (OTHER THAN THE UNITS HELD BY
TRANSCANADA OR ITS AFFILIATES), TAKEN AS A WHOLE, FROM THE DATE OF THIS
AGREEMENT UNTIL THE LOCK-UP DATE, THE PARTNERSHIP SHALL NOT, AND SHALL CAUSE ITS
DIRECTORS, OFFICERS AND AFFILIATES NOT TO, GRANT, ISSUE OR SELL ANY COMMON UNITS
OR OTHER EQUITY OR VOTING SECURITIES OF THE PARTNERSHIP, ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE THEREFOR OR TAKE ANY OTHER ACTION THAT MAY
RESULT IN THE ISSUANCE OF ANY OF THE FOREGOING, OTHER THAN (I) THE ISSUANCE OR
SALE OF UP TO AN AGGREGATE OF 15 MILLION COMMON UNITS ISSUED OR SOLD IN A
REGISTERED PUBLIC OFFERING TO FINANCE FUTURE ACQUISITIONS THAT ARE ACCRETIVE TO
CASH FLOW PER COMMON UNIT (OR THE REPAYMENT OF INDEBTEDNESS INCURRED IN
CONNECTION WITH SUCH ACCRETIVE ACQUISITIONS) AT A PRICE NO LESS THAN 110% OF THE
UNIT PRICE, OR IN A PRIVATE OFFERING TO FINANCE FUTURE ACQUISITIONS THAT ARE
ACCRETIVE TO CASH FLOW PER COMMON UNIT (OR THE REPAYMENT OF INDEBTEDNESS
INCURRED IN CONNECTION WITH SUCH ACCRETIVE ACQUISITIONS) AT A PRICE NO LESS THAN
105% OF THE UNIT PRICE, (II) THE ISSUANCE OF UP TO 5 MILLION COMMON UNITS AS
PURCHASE PRICE CONSIDERATION IN CONNECTION WITH FUTURE ACQUISITIONS THAT ARE
ACCRETIVE TO CASH FLOW PER COMMON UNIT, AND (III) THE SALE OF RESTRICTED COMMON
UNITS OR GENERAL PARTNER INTERESTS TO TRANSCANADA OR ITS AFFILIATES AT THE UNIT
PRICE; PROVIDED, HOWEVER, THAT ANY RECIPIENT OF COMMON UNITS ISSUED OR SOLD IN
RELIANCE ON THIS SECTION 5.1 (OTHER THAN IN A REGISTERED PUBLIC OFFERING) SHALL
AGREE IN WRITING TO BE BOUND BY SECTION 5.2 BELOW AS IF SUCH RECIPIENT WAS A
PURCHASER.  NOTWITHSTANDING THE FOREGOING, THE PARTNERSHIP SHALL NOT, AND SHALL
CAUSE ITS DIRECTORS, OFFICERS AND AFFILIATES NOT TO, SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY ANY SECURITY (AS DEFINED IN THE SECURITIES ACT) THAT WOULD
BE INTEGRATED WITH THE SALE OF THE UNITS IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE UNITS TO THE
PURCHASERS.


SECTION 5.2                   PURCHASER LOCK-UP. WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PARTNERSHIP, EACH PURCHASER AGREES THAT FROM AND AFTER THE
CLOSING IT WILL NOT SELL ANY OF ITS UNITS PRIOR TO THE LOCK-UP DATE; PROVIDED,
HOWEVER, THAT EACH PURCHASER MAY (I) ENTER INTO ONE OR MORE TOTAL RETURN SWAPS
OR SIMILAR TRANSACTIONS AT ANY TIME WITH RESPECT TO THE UNITS PURCHASED BY SUCH
PURCHASER, OR (II) TRANSFER ITS UNITS TO AN AFFILIATE OF SUCH PURCHASER OR

15


--------------------------------------------------------------------------------



TO ANY OTHER PURCHASER OR AN AFFILIATE OF SUCH OTHER PURCHASER PROVIDED THAT
SUCH PURCHASER OR AFFILIATE AGREES TO THE RESTRICTIONS IN THIS SECTION 5.2.


SECTION 5.3                   TAKING OF NECESSARY ACTION. EACH OF THE PARTIES
HERETO SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS PROMPTLY TO TAKE OR CAUSE
TO BE TAKEN ALL ACTION AND PROMPTLY TO DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAW AND REGULATIONS TO
CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
WITHOUT LIMITING THE FOREGOING, THE PARTNERSHIP AND EACH PURCHASER WILL, AND THE
PARTNERSHIP SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, USE ITS COMMERCIALLY
REASONABLE EFFORTS TO MAKE ALL FILINGS AND OBTAIN ALL CONSENTS OF GOVERNMENTAL
AUTHORITIES THAT MAY BE NECESSARY OR, IN THE REASONABLE OPINION OF THE
PURCHASERS OR THE PARTNERSHIP, AS THE CASE MAY BE, ADVISABLE FOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE OTHER BASIC
DOCUMENTS AND THE ACQUISITION AGREEMENT.


SECTION 5.4                   NON-DISCLOSURE; INTERIM PUBLIC FILINGS. THE
PARTNERSHIP SHALL, ON OR BEFORE 8:30 A.M., NEW YORK TIME, ON THE FIRST BUSINESS
DAY FOLLOWING EXECUTION OF THIS AGREEMENT, ISSUE A PRESS RELEASE REASONABLY
ACCEPTABLE TO THE PURCHASERS DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY. 
BEFORE 8:30 A.M., NEW YORK TIME, ON THE SECOND BUSINESS DAY FOLLOWING THE
CLOSING DATE, THE PARTNERSHIP SHALL FILE A CURRENT REPORT ON FORM 8-K WITH THE
COMMISSION (THE “8-K FILING”) DESCRIBING THE TERMS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE OTHER BASIC DOCUMENTS AND THE ACQUISITION
AGREEMENT AND INCLUDING AS EXHIBITS TO SUCH CURRENT REPORT ON FORM 8-K THIS
AGREEMENT, THE OTHER BASIC DOCUMENTS AND THE ACQUISITION AGREEMENT, IN THE FORM
REQUIRED BY THE EXCHANGE ACT.  THEREAFTER, THE PARTNERSHIP SHALL TIMELY FILE ANY
FILINGS AND NOTICES REQUIRED BY THE COMMISSION OR APPLICABLE LAW WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT WITH RESPECT TO THE 8-K FILING AND
THE PRESS RELEASE REFERENCED ABOVE (A COPY OF WHICH WILL BE PROVIDED TO THE
PURCHASERS FOR THEIR REVIEW AS EARLY AS PRACTICABLE PRIOR TO ITS FILING), THE
PARTNERSHIP SHALL, AT LEAST TWO BUSINESS DAYS PRIOR TO THE FILING OR
DISSEMINATION OF ANY DISCLOSURE REQUIRED BY THIS SECTION 5.4, PROVIDE A COPY
THEREOF TO THE PURCHASERS FOR THEIR REVIEW.  THE PARTNERSHIP AND THE PURCHASERS
SHALL CONSULT WITH EACH OTHER IN ISSUING ANY PRESS RELEASES OR OTHERWISE MAKING
PUBLIC STATEMENTS OR FILINGS AND OTHER COMMUNICATIONS WITH THE COMMISSION OR ANY
REGULATORY AGENCY OR THE NASDAQ STOCK MARKET (OR OTHER EXCHANGE ON WHICH
SECURITIES OF THE PARTNERSHIP ARE LISTED OR TRADED) WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER PARTY SHALL ISSUE ANY SUCH PRESS
RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT, FILING OR OTHER
COMMUNICATION WITHOUT THE PRIOR CONSENT OF THE OTHER, EXCEPT IF SUCH DISCLOSURE
IS REQUIRED BY LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE
THE OTHER PARTY WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT, FILING OR OTHER
COMMUNICATION.  NOTWITHSTANDING THE FOREGOING, THE PARTNERSHIP SHALL NOT
PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY
PURCHASER IN ANY PRESS RELEASE, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
PURCHASER EXCEPT TO THE EXTENT THE NAMES OF THE PURCHASERS ARE INCLUDED IN THIS
AGREEMENT AS FILED AS AN EXHIBIT TO THE 8-K FILING AND THE PRESS RELEASE
REFERRED TO IN THE FIRST SENTENCE ABOVE.  THE PARTNERSHIP SHALL NOT, AND SHALL
CAUSE EACH OF ITS RESPECTIVE REPRESENTATIVES NOT TO, PROVIDE ANY PURCHASER WITH
ANY MATERIAL NON-PUBLIC INFORMATION REGARDING THE PARTNERSHIP FROM AND AFTER THE
ISSUANCE OF THE ABOVE-REFERENCED PRESS RELEASE WITHOUT THE EXPRESS WRITTEN
CONSENT OF SUCH PURCHASER.

16


--------------------------------------------------------------------------------



SECTION 5.5                   USE OF PROCEEDS. THE PARTNERSHIP SHALL USE THE
COLLECTIVE PROCEEDS FROM THE SALE OF THE UNITS TO PROVIDE FUNDS TO TCGL
INTERMEDIATE PARTNERSHIP TO PARTIALLY FUND THE PURCHASE PRICE SET FORTH IN THE
ACQUISITION AGREEMENT.


SECTION 5.6                   TAX INFORMATION. THE PARTNERSHIP SHALL PROVIDE THE
PURCHASERS WITH ANY REASONABLY REQUESTED TAX INFORMATION RELATED TO THEIR
OWNERSHIP OF THE UNITS.


SECTION 5.7                   CERTAIN SPECIAL ALLOCATIONS OF BOOK AND TAXABLE
INCOME.  TO THE EXTENT THAT THE UNIT PRICE IS LESS THAN THE TRADING PRICE OF THE
COMMON UNITS OF THE PARTNERSHIP ON THE NASDAQ GLOBAL SELECT MARKET AS OF THE
CLOSING DATE, THE GENERAL PARTNER INTENDS TO SPECIALLY ALLOCATE ITEMS OF BOOK
AND TAXABLE INCOME TO THE PURCHASERS SO THAT THEIR CAPITAL ACCOUNTS IN THEIR
UNITS ARE CONSISTENT, ON A PER-UNIT BASIS, WITH THE CAPITAL ACCOUNTS OF THE
OTHER HOLDERS OF COMMON UNITS (AND THUS TO ASSURE FUNGIBILITY OF ALL COMMON
UNITS).  THE PURCHASERS ACKNOWLEDGE AND AGREE TO SUCH SPECIAL ALLOCATIONS.


ARTICLE VI
CONDITIONS TO CLOSING


SECTION 6.1                   MUTUAL CONDITIONS.  THE RESPECTIVE OBLIGATION OF
EACH PARTY TO CONSUMMATE THE PURCHASE AND ISSUANCE AND SALE OF THE UNITS SHALL
BE SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE
FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED BY A PARTICULAR PARTY ON
BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY
APPLICABLE LAW):


(A)                 NO LAW SHALL HAVE BEEN ENACTED OR PROMULGATED, AND NO ACTION
SHALL HAVE BEEN TAKEN, BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION
WHICH TEMPORARILY, PRELIMINARILY OR PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR
OTHERWISE PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR MAKES THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL; AND


(B)                 THERE SHALL NOT BE PENDING ANY ACTION BY ANY GOVERNMENTAL
AUTHORITY SEEKING TO RESTRAIN, PRECLUDE, ENJOIN OR PROHIBIT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


SECTION 6.2                   EACH PURCHASER’S CONDITIONS.  THE RESPECTIVE
OBLIGATION OF EACH PURCHASER TO CONSUMMATE THE PURCHASE OF ITS UNITS SHALL BE
SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE
FOLLOWING CONDITIONS (ANY OR ALL OF WHICH MAY BE WAIVED BY A PARTICULAR
PURCHASER ON BEHALF OF ITSELF IN WRITING, IN WHOLE OR IN PART, TO THE EXTENT
PERMITTED BY APPLICABLE LAW):


(A)                 THE PARTNERSHIP SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH THE COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT
THAT ARE REQUIRED TO BE PERFORMED AND COMPLIED WITH BY IT ON OR PRIOR TO THE
CLOSING DATE;


(B)                 THE REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
CONTAINED IN THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR PARTNERSHIP
MATERIAL ADVERSE EFFECT SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE
CLOSING DATE AND ALL OTHER REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WHEN MADE AND AS OF THE CLOSING DATE, IN EACH

17


--------------------------------------------------------------------------------



CASE AS THOUGH MADE AT AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS
MADE AS OF A SPECIFIC DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT AS OF SUCH
DATE ONLY);


(C)                 SINCE THE DATE OF THIS AGREEMENT, NO PARTNERSHIP MATERIAL
ADVERSE EFFECT SHALL HAVE OCCURRED AND BE CONTINUING;


(D)                 THE PARTNERSHIP SHALL HAVE DELIVERED, OR CAUSED TO BE
DELIVERED, TO THE PURCHASERS AT THE CLOSING, ITS CLOSING DELIVERIES DESCRIBED IN
SECTION 7.1;


(E)                 EACH TRANSCANADA PURCHASER SHALL HAVE PURCHASED FROM THE
PARTNERSHIP, PURSUANT TO THIS AGREEMENT, ITS UNITS AND PAID TO THE PARTNERSHIP
ITS COMMITMENT AMOUNT (PROVIDED THAT THIS CONDITION MAY NOT BE ASSERTED BY ANY
TRANSCANADA PURCHASER); AND


(F)                  THE PARTNERSHIP SHALL HAVE SUBMITTED TO THE NASDAQ MARKET A
“NOTIFICATION FORM: LISTING OF ADDITIONAL SHARES” WITH RESPECT TO THE UNITS AND
NO NOTICE OF DELISTING FROM THE NASDAQ MARKET SHALL HAVE BEEN RECEIVED BY THE
PARTNERSHIP WITH RESPECT TO THE COMMON UNITS.


SECTION 6.3                   THE PARTNERSHIP’S CONDITIONS.   THE OBLIGATION OF
THE PARTNERSHIP TO CONSUMMATE THE SALE OF THE UNITS TO EACH OF THE PURCHASERS
SHALL BE SUBJECT TO THE SATISFACTION ON OR PRIOR TO THE CLOSING DATE OF EACH OF
THE FOLLOWING CONDITIONS WITH RESPECT TO EACH PURCHASER INDIVIDUALLY AND NOT THE
PURCHASERS JOINTLY (ANY OR ALL OF WHICH MAY BE WAIVED BY THE PARTNERSHIP IN
WRITING, IN WHOLE OR IN PART, TO THE EXTENT PERMITTED BY APPLICABLE LAW):


(A)                 EACH PURCHASER SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH THE COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT
THAT ARE REQUIRED TO BE PERFORMED AND COMPLIED WITH BY THAT PURCHASER ON OR
PRIOR TO THE CLOSING DATE;


(B)                 THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
CONTAINED IN THIS AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR PURCHASER
MATERIAL ADVERSE EFFECT SHALL BE TRUE AND CORRECT WHEN MADE AND AS OF THE
CLOSING DATE AND ALL OTHER REPRESENTATIONS AND WARRANTIES OF SUCH PURCHASER
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WHEN MADE AND AS OF THE
CLOSING DATE, IN EACH CASE AS THOUGH MADE AT AND AS OF THE CLOSING DATE (EXCEPT
THAT REPRESENTATIONS OR WARRANTIES MADE AS OF A SPECIFIC DATE SHALL BE REQUIRED
TO BE TRUE AND CORRECT AS OF SUCH DATE ONLY);


(C)                 EACH PURCHASER (OTHER THAN THE TRANSCANADA PURCHASERS) SHALL
HAVE DELIVERED, OR CAUSED TO BE DELIVERED, SUCH PURCHASER’S CLOSING DELIVERIES
DESCRIBED IN SECTION 7.2(A); AND


(D)                 EACH TRANSCANADA PURCHASER SHALL HAVE DELIVERED, OR CAUSED
TO BE DELIVERED, ITS CLOSING DELIVERIES DESCRIBED IN SECTION 7.2(B) (INCLUDING
PAYMENT OF ITS COMMITMENT AMOUNT AS PROVIDED IN SECTION 7.2(B)(II) AND SECTION
2.1(D)).

18


--------------------------------------------------------------------------------



ARTICLE VII
CLOSING DELIVERIES


SECTION 7.1                   THE PARTNERSHIP DELIVERIES. AT THE CLOSING,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE PARTNERSHIP SHALL
HAVE DELIVERED, OR CAUSED TO BE DELIVERED, TO EACH PURCHASER:


(A)                 THE UNITS BY DELIVERING CERTIFICATES (BEARING THE LEGEND SET
FORTH IN SECTION 4.8) EVIDENCING SUCH UNITS, ALL FREE AND CLEAR OF ANY LIENS,
ENCUMBRANCES OR INTERESTS OF ANY OTHER PARTY;


(B)                 AN OPINION FROM EACH COUNSEL LISTED ON EXHIBIT D,
SUBSTANTIALLY SIMILAR IN SUBSTANCE TO SUCH COUNSEL’S FORM OF OPINION ATTACHED TO
THIS AGREEMENT AS EXHIBIT D;


(C)                 THE REGISTRATION RIGHTS AGREEMENT IN SUBSTANTIALLY THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT C, WHICH SHALL HAVE BEEN DULY EXECUTED BY
THE PARTNERSHIP;


(D)                 THE ESCROW AGREEMENT FULLY EXECUTED BY ALL PARTIES THERETO;


(E)                 A CERTIFICATE SIGNED ON BEHALF OF THE PARTNERSHIP BY THE
CHAIRMAN OF THE BOARD OF DIRECTORS OR THE PRESIDENT AND THE PRINCIPAL FINANCIAL
OR ACCOUNTING OFFICER OF THE GENERAL PARTNER, DATED THE CLOSING DATE, TO THE
EFFECT THAT:

(I)                   THE REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP IN
THIS AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE WITH THE SAME
EFFECT AS IF MADE ON THE CLOSING DATE AND THE PARTNERSHIP HAS PERFORMED AND
COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS PART TO
BE PERFORMED OR SATISFIED AT OR PRIOR TO THE CLOSING DATE;

(II)                 SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
INCLUDED OR INCORPORATED BY REFERENCE IN THE PARTNERSHIP SEC DOCUMENTS, THERE
HAS BEEN NO PARTNERSHIP MATERIAL ADVERSE EFFECT, EXCEPT AS SET FORTH IN OR
CONTEMPLATED IN THE PARTNERSHIP SEC DOCUMENTS; AND

(III)                THE CONDITIONS TO THE CLOSING OF THE ACQUISITION SET FORTH
IN THE ACQUISITION AGREEMENT (OTHER THAN THE PAYMENT OF THE PURCHASE PRICE BY
THE PARTNERSHIP) HAVE BEEN SATISFIED OR WAIVED;


(F)                  A CERTIFICATE DATED AS OF A RECENT DATE OF THE SECRETARY OF
STATE OF THE STATE OF DELAWARE WITH RESPECT TO THE DUE ORGANIZATION AND GOOD
STANDING IN THE STATE OF DELAWARE OF THE PARTNERSHIP; AND


(G)                 A RECEIPT, DATED THE CLOSING DATE, EXECUTED BY THE
PARTNERSHIP AND DELIVERED TO EACH PURCHASER CERTIFYING THAT THE PARTNERSHIP HAS
RECEIVED THE PURCHASE PRICE WITH RESPECT TO THE UNITS ISSUED AND SOLD TO SUCH
PURCHASER.

19


--------------------------------------------------------------------------------



SECTION 7.2                   PURCHASER DELIVERIES.

 


(A)                 DELIVERIES BY PURCHASERS OTHER THAN THE TRANSCANADA
PURCHASER. SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EACH PURCHASER
(OTHER THAN THE TRANSCANADA PURCHASERS) WILL DELIVER, OR CAUSE TO BE DELIVERED
TO THE PARTNERSHIP:

(I)                   AT LEAST TWO BUSINESS DAYS PRIOR TO CLOSING, PAYMENT OF
SUCH PURCHASER’S COMMITMENT AMOUNT BY WIRE TRANSFER(S) OF IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT DESIGNATED IN THE ESCROW AGREEMENT;

(II)                 AT THE CLOSING, NOTICE TO THE ESCROW AGENT INSTRUCTING THE
ESCROW AGENT TO RELEASE THE FUNDS ESCROWED PURSUANT TO THE ESCROW AGREEMENT IN
RESPECT OF SUCH PURCHASER TO THE PARTNERSHIP;

(III)                AT THE CLOSING, THE REGISTRATION RIGHTS AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT C, WHICH SHALL HAVE
BEEN DULY EXECUTED BY SUCH PURCHASER; AND

(IV)               AT THE CLOSING, AN OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE
FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT E.


(B)                 DELIVERIES BY THE TRANSCANADA PURCHASERS.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, EACH TRANSCANADA PURCHASER WILL DELIVER,
OR CAUSE TO BE DELIVERED, AT THE CLOSING:

(I)                   AN OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE FORM
ATTACHED TO THIS AGREEMENT AS EXHIBIT E; AND

(II)                 PAYMENT TO THE PARTNERSHIP OF SUCH TRANSCANADA PURCHASER’S
COMMITMENT AMOUNT BY WIRE TRANSFER(S) OF IMMEDIATELY AVAILABLE FUNDS TO AN
ACCOUNT DESIGNATED BY THE PARTNERSHIP.


ARTICLE VIII
INDEMNIFICATION, COSTS AND EXPENSES


SECTION 8.1                   INDEMNIFICATION BY THE PARTNERSHIP. THE
PARTNERSHIP AGREES TO INDEMNIFY EACH PURCHASER AND ITS REPRESENTATIVES
(COLLECTIVELY, THE “PURCHASER RELATED PARTIES”) FROM, AND HOLD EACH OF THEM
HARMLESS AGAINST, ANY AND ALL ACTIONS, SUITS, PROCEEDINGS (INCLUDING ANY
INVESTIGATIONS, LITIGATION OR INQUIRIES), DEMANDS AND CAUSES OF ACTION, AND, IN
CONNECTION THEREWITH, AND PROMPTLY UPON DEMAND, PAY AND REIMBURSE EACH OF THEM
FOR ALL COSTS, LOSSES, LIABILITIES, DAMAGES OR EXPENSES OF ANY KIND OR NATURE
WHATSOEVER, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL
OTHER REASONABLE EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING
OR PREPARING TO DEFEND ANY SUCH MATTER THAT MAY BE INCURRED BY THEM OR ASSERTED
AGAINST OR INVOLVE ANY OF THEM AS A RESULT OF, ARISING OUT OF OR IN ANY WAY
RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY THE PARTNERSHIP OF THE PROCEEDS OF
THE SALE OF THE UNITS, (II) THE BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES
OR COVENANTS OF THE PARTNERSHIP CONTAINED HEREIN OR (III) IN CONNECTION WITH ANY
PAYMENT TO THE ESCROW AGENT PURSUANT TO SECTION 5(B) OF THE ESCROW AGREEMENT;
PROVIDED THAT SUCH CLAIM FOR INDEMNIFICATION RELATING TO A BREACH OF A
REPRESENTATION OR WARRANTY IS MADE PRIOR TO THE EXPIRATION OF SUCH
REPRESENTATION OR WARRANTY;

20


--------------------------------------------------------------------------------



PROVIDED FURTHER, THAT NO PURCHASER RELATED PARTY SHALL BE ENTITLED TO RECOVER
SPECIAL, CONSEQUENTIAL (INCLUDING LOST PROFITS OR DIMINUTION IN VALUE) OR
PUNITIVE DAMAGES.


SECTION 8.2                   INDEMNIFICATION BY PURCHASERS. EACH PURCHASER
AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY THE PARTNERSHIP AND ITS
REPRESENTATIVES (COLLECTIVELY, THE “PARTNERSHIP RELATED PARTIES”) FROM, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL ACTIONS, SUITS, PROCEEDINGS
(INCLUDING ANY INVESTIGATIONS, LITIGATION OR INQUIRIES), DEMANDS AND CAUSES OF
ACTION, AND, IN CONNECTION THEREWITH, AND PROMPTLY UPON DEMAND, PAY AND
REIMBURSE EACH OF THEM FOR ALL COSTS, LOSSES, LIABILITIES, DAMAGES OR EXPENSES
OF ANY KIND OR NATURE WHATSOEVER, INCLUDING THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL AND ALL OTHER REASONABLE EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH MATTER
THAT MAY BE INCURRED BY THEM OR ASSERTED AGAINST OR INVOLVE ANY OF THEM AS A
RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO THE BREACH OF ANY OF THE
COVENANTS OF SUCH PURCHASER CONTAINED HEREIN; PROVIDED FURTHER, THAT NO
PARTNERSHIP RELATED PARTY SHALL BE ENTITLED TO RECOVER SPECIAL, CONSEQUENTIAL
(INCLUDING LOST PROFITS OR DIMINUTION IN VALUE) OR PUNITIVE DAMAGES.


SECTION 8.3                   INDEMNIFICATION PROCEDURE. PROMPTLY AFTER ANY THE
PARTNERSHIP RELATED PARTY OR PURCHASER RELATED PARTY (HEREINAFTER, THE
“INDEMNIFIED PARTY”) HAS RECEIVED NOTICE OF ANY INDEMNIFIABLE CLAIM HEREUNDER,
OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING BY A THIRD PARTY, WHICH THE
INDEMNIFIED PARTY BELIEVES IN GOOD FAITH IS AN INDEMNIFIABLE CLAIM UNDER THIS
AGREEMENT, THE INDEMNIFIED PARTY SHALL GIVE THE INDEMNITOR HEREUNDER (THE
“INDEMNIFYING PARTY”) WRITTEN NOTICE OF SUCH CLAIM OR THE COMMENCEMENT OF SUCH
ACTION OR PROCEEDING, BUT FAILURE TO SO NOTIFY THE INDEMNIFYING PARTY WILL NOT
RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY IT MAY HAVE TO SUCH
INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
MATERIALLY PREJUDICED BY SUCH FAILURE. SUCH NOTICE SHALL STATE THE NATURE AND
THE BASIS OF SUCH CLAIM TO THE EXTENT THEN KNOWN. THE INDEMNIFYING PARTY SHALL
HAVE THE RIGHT TO DEFEND AND SETTLE, AT ITS OWN EXPENSE AND BY ITS OWN COUNSEL
WHO SHALL BE REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY, ANY SUCH MATTER AS
LONG AS THE INDEMNIFYING PARTY PURSUES THE SAME DILIGENTLY AND IN GOOD FAITH. IF
THE INDEMNIFYING PARTY UNDERTAKES TO DEFEND OR SETTLE, IT SHALL PROMPTLY NOTIFY
THE INDEMNIFIED PARTY OF ITS INTENTION TO DO SO, AND THE INDEMNIFIED PARTY SHALL
COOPERATE WITH THE INDEMNIFYING PARTY AND ITS COUNSEL IN ALL COMMERCIALLY
REASONABLE RESPECTS IN THE DEFENSE THEREOF AND THE SETTLEMENT THEREOF. SUCH
COOPERATION SHALL INCLUDE FURNISHING THE INDEMNIFYING PARTY WITH ANY BOOKS,
RECORDS AND OTHER INFORMATION REASONABLY REQUESTED BY THE INDEMNIFYING PARTY AND
IN THE INDEMNIFIED PARTY’S POSSESSION OR CONTROL. SUCH COOPERATION OF THE
INDEMNIFIED PARTY SHALL BE AT THE COST OF THE INDEMNIFYING PARTY. AFTER THE
INDEMNIFYING PARTY HAS NOTIFIED THE INDEMNIFIED PARTY OF ITS INTENTION TO
UNDERTAKE TO DEFEND OR SETTLE ANY SUCH ASSERTED LIABILITY, AND FOR SO LONG AS
THE INDEMNIFYING PARTY DILIGENTLY PURSUES SUCH DEFENSE, THE INDEMNIFYING PARTY
SHALL NOT BE LIABLE FOR ANY ADDITIONAL LEGAL EXPENSES INCURRED BY THE
INDEMNIFIED PARTY IN CONNECTION WITH ANY DEFENSE OR SETTLEMENT OF SUCH ASSERTED
LIABILITY; PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY SHALL BE ENTITLED
(I) AT ITS EXPENSE, TO PARTICIPATE IN THE DEFENSE OF SUCH ASSERTED LIABILITY AND
THE NEGOTIATIONS OF THE SETTLEMENT THEREOF AND (II) IF (A) THE INDEMNIFYING
PARTY HAS FAILED TO ASSUME THE DEFENSE OR EMPLOY COUNSEL REASONABLY ACCEPTABLE
TO THE INDEMNIFIED PARTY OR (B) IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE
BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND COUNSEL TO THE
INDEMNIFIED PARTY SHALL HAVE CONCLUDED THAT THERE MAY BE REASONABLE DEFENSES
AVAILABLE TO THE INDEMNIFIED PARTY THAT ARE DIFFERENT FROM OR IN ADDITION TO
THOSE AVAILABLE TO THE INDEMNIFYING PARTY OR IF THE INTERESTS OF THE INDEMNIFIED
PARTY REASONABLY MAY BE DEEMED TO CONFLICT WITH THE INTERESTS OF THE

21


--------------------------------------------------------------------------------



INDEMNIFYING PARTY, THEN THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO SELECT A
SEPARATE COUNSEL AND TO ASSUME SUCH LEGAL DEFENSE AND OTHERWISE TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION, WITH THE EXPENSES AND FEES OF SUCH SEPARATE
COUNSEL AND OTHER EXPENSES RELATED TO SUCH PARTICIPATION TO BE REIMBURSED BY THE
INDEMNIFYING PARTY AS INCURRED. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE INDEMNIFYING PARTY SHALL NOT SETTLE ANY INDEMNIFIED CLAIM WITHOUT
THE CONSENT OF THE INDEMNIFIED PARTY, UNLESS THE SETTLEMENT THEREOF IMPOSES NO
LIABILITY OR OBLIGATION ON, INVOLVES NO ADMISSION OF WRONGDOING OR MALFEASANCE
BY, AND INCLUDES A COMPLETE RELEASE FROM LIABILITY OF, THE INDEMNIFIED PARTY.


ARTICLE IX
MISCELLANEOUS


SECTION 9.1                   INTERPRETATION. ARTICLE, SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED.  ALL
REFERENCES TO INSTRUMENTS, DOCUMENTS, CONTRACTS AND AGREEMENTS ARE REFERENCES TO
SUCH INSTRUMENTS, DOCUMENTS, CONTRACTS AND AGREEMENTS AS THE SAME MAY BE
AMENDED, SUPPLEMENTED AND OTHERWISE MODIFIED FROM TIME TO TIME, UNLESS OTHERWISE
SPECIFIED. THE WORD “INCLUDING” SHALL MEAN “INCLUDING BUT NOT LIMITED TO”.
WHENEVER THE PARTNERSHIP HAS AN OBLIGATION UNDER THE BASIC DOCUMENTS, THE
EXPENSE OF COMPLYING WITH SUCH OBLIGATION SHALL BE AN EXPENSE OF THE PARTNERSHIP
UNLESS OTHERWISE SPECIFIED. WHENEVER ANY DETERMINATION, CONSENT OR APPROVAL IS
TO BE MADE OR GIVEN BY A PURCHASER UNDER THIS AGREEMENT, SUCH ACTION SHALL BE IN
SUCH PURCHASER’S SOLE DISCRETION UNLESS OTHERWISE SPECIFIED. IF ANY PROVISION IN
THE BASIC DOCUMENTS IS HELD TO BE ILLEGAL, INVALID, NOT BINDING OR
UNENFORCEABLE, SUCH PROVISION SHALL BE FULLY SEVERABLE AND THE BASIC DOCUMENTS
SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID, NOT BINDING OR
UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THE BASIC DOCUMENTS, AND
THE REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT. THE BASIC
DOCUMENTS HAVE BEEN REVIEWED AND NEGOTIATED BY SOPHISTICATED PARTIES WITH ACCESS
TO LEGAL COUNSEL AND SHALL NOT BE CONSTRUED AGAINST THE DRAFTER.


SECTION 9.2                   SURVIVAL OF PROVISIONS. THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.11,
3.12, 3.14, 3.15, 3.16, 3.22, 3.23, 4.1, 4.3, 4.4, 4.6, 4.7, 4.8 AND 4.9 OF THIS
AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT
INDEFINITELY, AND THE OTHER REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT SHALL SURVIVE FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE CLOSING
DATE REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE PARTNERSHIP OR
ANY PURCHASER.  THE COVENANTS MADE IN THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT
SHALL SURVIVE THE CLOSING OF THE TRANSACTIONS DESCRIBED HEREIN AND REMAIN
OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF ACCEPTANCE OF ANY OF THE
UNITS AND PAYMENT THEREFOR AND CONVERSION, EXERCISE OR REPURCHASE THEREOF.  ALL
INDEMNIFICATION OBLIGATIONS OF THE PARTNERSHIP AND THE PURCHASERS PURSUANT TO
ARTICLE VIII OF THIS AGREEMENT SHALL REMAIN OPERATIVE AND IN FULL FORCE AND
EFFECT UNLESS SUCH OBLIGATIONS ARE EXPRESSLY TERMINATED IN A WRITING BY THE
PARTIES REFERENCING THE PARTICULAR ARTICLE OR SECTION, REGARDLESS OF ANY
PURPORTED GENERAL TERMINATION OF THIS AGREEMENT.


SECTION 9.3                   NO WAIVER; MODIFICATIONS IN WRITING.


(A)                 DELAY.  NO FAILURE OR DELAY ON THE PART OF ANY PARTY IN
EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR
REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE

22


--------------------------------------------------------------------------------



EXERCISE OF ANY RIGHT, POWER OR REMEDY.  THE REMEDIES PROVIDED FOR HEREIN ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES THAT MAY BE AVAILABLE TO A
PARTY AT LAW OR IN EQUITY OR OTHERWISE.


(B)                 SPECIFIC WAIVER. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT, NO AMENDMENT, WAIVER, CONSENT,
MODIFICATION OR TERMINATION OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
BASIC DOCUMENT SHALL BE EFFECTIVE UNLESS SIGNED BY EACH OF THE PARTIES OR EACH
OF THE ORIGINAL SIGNATORIES THERETO AFFECTED BY SUCH AMENDMENT, WAIVER, CONSENT,
MODIFICATION OR TERMINATION.  ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF OR TO
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT, ANY WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT AND ANY CONSENT TO ANY
DEPARTURE BY THE PARTNERSHIP FROM THE TERMS OF ANY PROVISION OF THIS AGREEMENT
OR ANY OTHER BASIC DOCUMENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND
FOR THE SPECIFIC PURPOSE FOR WHICH MADE OR GIVEN.  EXCEPT WHERE NOTICE IS
SPECIFICALLY REQUIRED BY THIS AGREEMENT, NO NOTICE TO OR DEMAND ON ANY PARTY IN
ANY CASE SHALL ENTITLE ANY PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.


SECTION 9.4                   BINDING EFFECT; ASSIGNMENT.


(A)                 BINDING EFFECT. THIS AGREEMENT SHALL BE BINDING UPON THE
PARTNERSHIP, EACH PURCHASER, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THIS AGREEMENT SHALL
NOT BE CONSTRUED SO AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN
THE PARTIES TO THIS AGREEMENT AND AS PROVIDED IN ARTICLE VII, AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


(B)                 ASSIGNMENT OF UNITS. ALL OR ANY PORTION OF A PURCHASER’S
UNITS PURCHASED PURSUANT TO THIS AGREEMENT MAY BE SOLD, ASSIGNED OR PLEDGED BY
SUCH PURCHASER, SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS,
SECTION 5.2 OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.


(C)                 ASSIGNMENT OF RIGHTS. EACH PURCHASER MAY ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE CONSENT
OF THE PARTNERSHIP (I) TO ANY AFFILIATE OF SUCH PURCHASER OR (II) IN CONNECTION
WITH A TOTAL RETURN SWAP OR SIMILAR TRANSACTION WITH RESPECT TO THE UNITS
PURCHASED BY SUCH PURCHASER, AND IN EACH CASE THE ASSIGNEE SHALL BE DEEMED TO BE
A PURCHASER HEREUNDER WITH RESPECT TO SUCH ASSIGNED RIGHTS OR OBLIGATIONS AND
SHALL AGREE TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT.  EXCEPT AS
EXPRESSLY PERMITTED BY THIS SECTION 9.4(C), SUCH RIGHTS AND OBLIGATIONS MAY NOT
OTHERWISE BE TRANSFERRED EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE
PARTNERSHIP (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), IN WHICH CASE
THE ASSIGNEE SHALL BE DEEMED TO BE A PURCHASER HEREUNDER WITH RESPECT TO SUCH
ASSIGNED RIGHTS OR OBLIGATIONS AND SHALL AGREE TO BE BOUND BY THE PROVISIONS OF
THIS AGREEMENT.


SECTION 9.5                   AGGREGATION OF UNITS. ALL UNITS HELD OR ACQUIRED
BY PERSONS WHO ARE AFFILIATES OF ONE ANOTHER SHALL BE AGGREGATED TOGETHER FOR
THE PURPOSE OF DETERMINING THE AVAILABILITY OF ANY RIGHTS UNDER THIS AGREEMENT.


SECTION 9.6                   CONFIDENTIALITY AND NON-DISCLOSURE.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH PURCHASER THAT HAS
EXECUTED A CONFIDENTIALITY AGREEMENT IN FAVOR OF THE PARTNERSHIP WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL CONTINUE TO

23


--------------------------------------------------------------------------------



BE BOUND BY SUCH CONFIDENTIALITY AGREEMENT IN ACCORDANCE WITH THE TERMS THEREOF
UNTIL SUCH TIME AS THE PARTNERSHIP DISCLOSES ON FORM 8-K WITH THE COMMISSION THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 9.7                   COMMUNICATIONS. ALL NOTICES AND DEMANDS PROVIDED
FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY REGULAR MAIL, REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FACSIMILE, AIR COURIER GUARANTEEING
OVERNIGHT DELIVERY, ELECTRONIC MAIL OR PERSONAL DELIVERY TO THE FOLLOWING
ADDRESSES:


(A)                 IF TO A PURCHASER, TO THE ADDRESS SET FORTH ON EXHIBIT A;


(B)                 IF TO THE PARTNERSHIP:

TC Pipelines, LP
450 – 1st Street S.W.
Calgary, Alberta, Canada T2P 5H1

Attention: Mark Zimmerman
Facsimile: (403) 920-2363

with a copy to:

Attention: Donald DeGrandis
Facsimile: (403) 920-2460

with a copy to:

Orrick, Herrington & Sutcliffe LLP
The Orrick Building
405 Howard Street
San Francisco, California 94105
Attention: Alan Talkington
Facsimile: (415) 773-5759;

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by registered or certified mail, return receipt requested, or regular mail,
if mailed; when receipt acknowledged, if sent via facsimile; and upon actual
receipt when delivered by an air courier guaranteeing overnight delivery or via
electronic mail.


SECTION 9.8                   REMOVAL OF LEGEND. THE PARTNERSHIP SHALL REMOVE
THE LEGEND DESCRIBED IN SECTION 4.8 FROM THE CERTIFICATES EVIDENCING THE UNITS
AT THE REQUEST OF A PURCHASER SUBMITTING TO THE PARTNERSHIP SUCH CERTIFICATES,
TOGETHER WITH SUCH OTHER DOCUMENTATION AS MAY BE REASONABLY REQUESTED BY THE
PARTNERSHIP OR REQUIRED BY ITS TRANSFER AGENT, UNLESS THE PARTNERSHIP, WITH THE
ADVICE OF COUNSEL, REASONABLY DETERMINES THAT SUCH REMOVAL IS INAPPROPRIATE;
PROVIDED THAT NO OPINION OF COUNSEL SHALL BE REQUIRED IN THE EVENT A PURCHASER
IS EFFECTING A SALE OF SUCH UNITS PURSUANT TO RULE 144 OR AN EFFECTIVE
REGISTRATION STATEMENT (UNLESS REQUIRED BY THE

24


--------------------------------------------------------------------------------



PARTNERSHIP’S TRANSFER AGENT).  THE PARTNERSHIP SHALL COOPERATE WITH SUCH
PURCHASER TO EFFECT REMOVAL OF SUCH LEGEND.  THE LEGEND DESCRIBED IN SECTION 4.8
SHALL BE REMOVED AND THE PARTNERSHIP SHALL ISSUE A CERTIFICATE WITHOUT SUCH
LEGEND TO THE HOLDER OF UNITS UPON WHICH IT IS STAMPED, IF, UNLESS OTHERWISE
REQUIRED BY STATE SECURITIES LAWS, (I) SUCH UNITS ARE SOLD PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, (II) IN CONNECTION WITH A SALE, ASSIGNMENT OR
OTHER TRANSFER, SUCH HOLDER PROVIDES THE PARTNERSHIP WITH AN OPINION OF A LAW
FIRM REASONABLY ACCEPTABLE TO THE PARTNERSHIP, IN A GENERALLY ACCEPTABLE FORM,
TO THE EFFECT THAT SUCH SALE, ASSIGNMENT OR TRANSFER OF SUCH UNITS MAY BE MADE
WITHOUT REGISTRATION UNDER THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT, OR
(III) SUCH HOLDER PROVIDES THE PARTNERSHIP WITH REASONABLE ASSURANCE THAT SUCH
UNITS CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 OR RULE 144A
UNDER THE SECURITIES ACT.


SECTION 9.9                   EXPENSES. THE PARTNERSHIP SHALL PAY UP TO $50,000
OF LEGAL FEES OF ONE COUNSEL TO THE PURCHASERS IN CONNECTION WITH THE
PREPARATION OF AND PERFORMANCE UNDER THIS AGREEMENT.  SUCH PAYMENT SHALL BE MADE
PROMPTLY FOLLOWING RECEIPT BY THE PARTNERSHIP OF A SATISFACTORY WRITTEN INVOICE
FOR SUCH EXPENSES.  EACH PURCHASER (OTHER THAN THE TRANSCANADA PURCHASERS) SHALL
BE RESPONSIBLE FOR ITS PRO RATA SHARE, BASED ON ITS COMMITMENT AMOUNT, OF THE
TOTAL LEGAL FEES OF SUCH COUNSEL TO THE PURCHASERS BEYOND THE AMOUNT TO BE
REIMBURSED BY THE PARTNERSHIP PURSUANT TO THIS SECTION 9.9.


SECTION 9.10                ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER BASIC
DOCUMENTS ARE INTENDED BY THE PARTIES AS A FINAL EXPRESSION OF THEIR AGREEMENT
AND INTENDED TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND THEREIN.  THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES
OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN
WITH RESPECT TO THE RIGHTS GRANTED BY THE PARTNERSHIP OR A PURCHASER SET FORTH
HEREIN OR THEREIN.  THIS AGREEMENT AND THE OTHER BASIC DOCUMENTS SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTER.


SECTION 9.11                GOVERNING LAW. THIS AGREEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS.


SECTION 9.12                EXECUTION IN COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND
DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS,
TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


SECTION 9.13                EXPENSES. IF ANY ACTION AT LAW OR EQUITY IS
NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THE BASIC DOCUMENTS, THE
PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEY’S FEES, COSTS AND
NECESSARY DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY MAY
BE ENTITLED.


SECTION 9.14                TERMINATION.


(A)                 NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS
AGREEMENT MAY BE TERMINATED AT ANY TIME AT OR PRIOR TO THE CLOSING BY THE MUTUAL
WRITTEN CONSENT OF THE PURCHASERS ENTITLED TO PURCHASE A MAJORITY OF THE UNITS
AND THE PARTNERSHIP.

25


--------------------------------------------------------------------------------



(B)                 NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS
AGREEMENT SHALL AUTOMATICALLY TERMINATE AT ANY TIME AT OR PRIOR TO THE CLOSING:

(I)                   IF A LAW SHALL HAVE BEEN ENACTED OR PROMULGATED, OR IF ANY
ACTION SHALL HAVE BEEN TAKEN BY ANY GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION WHICH PERMANENTLY RESTRAINS, PRECLUDES, ENJOINS OR OTHERWISE
PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
MAKES THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ILLEGAL;

(II)                 IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE
FEBRUARY 28, 2007;

(III)                IN ACCORDANCE WITH SECTION 2.3 OF THIS AGREEMENT; OR

(IV)               IF THE ACQUISITION AGREEMENT SHALL HAVE BEEN TERMINATED IN
ACCORDANCE WITH ITS TERMS.


(C)                 IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT AS
PROVIDED IN SECTION 9.14(A) OR SECTION 9.14(B), THIS AGREEMENT SHALL FORTHWITH
BECOME NULL AND VOID.  IN THE EVENT OF SUCH TERMINATION, THERE SHALL BE NO
LIABILITY ON THE PART OF ANY PARTY HERETO, EXCEPT AS PROVIDED IN ARTICLE VIII
AND WITH RESPECT TO THE REQUIREMENT TO COMPLY WITH ANY CONFIDENTIALITY AGREEMENT
IN FAVOR OF THE PARTNERSHIP; PROVIDED THAT NOTHING HEREIN SHALL RELIEVE ANY
PARTY FROM ANY LIABILITY OR OBLIGATION WITH RESPECT TO ANY WILLFUL BREACH OF
THIS AGREEMENT.


SECTION 9.15                RECAPITALIZATION, EXCHANGES, ETC. AFFECTING THE
UNITS. THE PROVISIONS OF THIS AGREEMENT SHALL APPLY TO THE FULL EXTENT SET FORTH
HEREIN WITH RESPECT TO ANY AND ALL UNITS OR OTHER EQUITY INTERESTS OF THE
PARTNERSHIP OR ANY SUCCESSOR OR ASSIGN OF THE PARTNERSHIP (WHETHER BY MERGER,
CONSOLIDATION, SALE OF ASSETS OR OTHERWISE) WHICH MAY BE ISSUED IN RESPECT OF,
IN EXCHANGE FOR OR IN SUBSTITUTION OF, THE UNITS, AND SHALL BE APPROPRIATELY
ADJUSTED FOR COMBINATIONS, UNIT SPLITS, RECAPITALIZATIONS AND THE LIKE OCCURRING
AFTER THE DATE OF THIS AGREEMENT.


SECTION 9.16                OBLIGATIONS LIMITED TO PARTIES TO AGREEMENT. EACH OF
THE PARTIES HERETO COVENANTS, AGREES AND ACKNOWLEDGES THAT NO PERSON OTHER THAN
THE PURCHASERS (AND THEIR PERMITTED ASSIGNEES) AND THE PARTNERSHIP SHALL HAVE
ANY OBLIGATION HEREUNDER AND THAT, NOTWITHSTANDING THAT ONE OR MORE OF THE
PURCHASERS MAY BE A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, NO
RECOURSE UNDER THIS AGREEMENT OR THE OTHER BASIC DOCUMENTS OR UNDER ANY
DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE
HAD AGAINST ANY FORMER, CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT,
GENERAL OR LIMITED PARTNER, MANAGER, MEMBER, STOCKHOLDER OR AFFILIATE OF ANY OF
THE PURCHASERS OR THE PARTNERSHIP OR ANY FORMER, CURRENT OR FUTURE DIRECTOR,
OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED PARTNER, MANAGER, MEMBER,
STOCKHOLDER OR AFFILIATE OF ANY OF THE FOREGOING, WHETHER BY THE ENFORCEMENT OF
ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, OR BY VIRTUE OF ANY
APPLICABLE LAW, IT BEING EXPRESSLY AGREED AND ACKNOWLEDGED THAT NO PERSONAL
LIABILITY WHATSOEVER SHALL ATTACH TO, BE IMPOSED ON OR OTHERWISE BE INCURRED BY
ANY FORMER, CURRENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, AGENT, GENERAL OR
LIMITED PARTNER, MANAGER, MEMBER, STOCKHOLDER OR AFFILIATE OF ANY OF THE
PURCHASERS OR THE PARTNERSHIP OR ANY FORMER, CURRENT OR FUTURE DIRECTOR,
OFFICER, EMPLOYEE, AGENT, GENERAL OR LIMITED

26


--------------------------------------------------------------------------------



PARTNER, MANAGER, MEMBER, STOCKHOLDER OR AFFILIATE OF ANY OF THE FOREGOING, AS
SUCH, FOR ANY OBLIGATIONS OF THE PURCHASERS AND THE PARTNERSHIP UNDER THIS
AGREEMENT OR THE OTHER BASIC DOCUMENTS OR ANY DOCUMENTS OR INSTRUMENTS DELIVERED
IN CONNECTION HEREWITH OR THEREWITH OR FOR ANY CLAIM BASED ON, IN RESPECT OF OR
BY REASON OF SUCH OBLIGATION OR ITS CREATION.

[The remainder of this page is intentionally left blank.]

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

PARTNERSHIP

 

 

 

 

 

TC PipeLines, LP

 

 

 

 

 

By: TC PipeLines GP, Inc., its general partner

 

 

 

 

 

 

By:

/s/Mark Zimmerman

 

 

 

 

Name: Mark Zimmerman

 

 

 

Title: President

 

 

 

 

 

 

By:

/s/Donald DeGrandis

 

 

 

 

Name: Donald DeGrandis

 

 

 

Title: Secretary

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

PURCHASERS

 

 

 

 

 

TransCan Northern Ltd.

 

 

 

 

 

 

By:

/s/Donald J. DeGrandis

 

 

 

 

Name: Donald J. DeGrandis

 

 

 

Title: Secretary

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Kayne Anderson MLP Investment Company

 

 

 

 

By:

/s/James C. Baker

 

 

 

Name: James C. Baker

 

 

Title: Vice President

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Kayne Anderson Energy Total Return Fund, Inc.

 

 

 

 

By:

/s/James C. Baker

 

 

 

Name: James C. Baker

 

 

Title: Vice President

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Kayne Anderson MLP Fund, L.P.

 

 

 

By: Kayne Anderson Capital Advisors, LP, its

 

general partner

 

 

 

 

By:

/s/David Shladovsky

 

 

 

Name: David Shladovsky

 

 

Title: General Counsel

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Kayne Anderson Capital Income Partners (QP),

 

L.P.

 

 

 

By: Kayne Anderson Capital Advisors, LP, its

 

general partner

 

 

 

 

By:

/s/David Shladovsky

 

 

 

Name: David Shladovsky

 

 

Title: General Counsel

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Strome MLP Fund, LP

 

 

 

By:

Strome Investment Management, its general

 

 

partner

 

 

 

 

 

 

 

 

By:

/s/Peter Davies

 

 

 

 

Name: Peter Davies

 

 

 

Title: Chief Executive Officer

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Royal Bank of Canada

 

 

 

By: RBC Capital Markets Corporation, its agent

 

 

 

 

 

 

By:

/s/Josef Muskatel

 

 

 

Name: Josef Muskatel

 

 

Title: Director and Senior Counsel

 

 

 

 

 

 

By:

/s/Steven Milke

 

 

 

Name: Steven Milke

 

 

Title: Managing Director

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Tortoise Energy Infrastructure Corporation

 

 

 

 

By:

/s/David J. Schulte

 

 

 

Name: David J. Schulte

 

 

Title: President and Chief Executive Officer

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Tortoise Energy Capital Corporation

 

 

 

 

By:

/s/David J. Schulte

 

 

 

Name: David J. Schulte

 

 

Title: President and Chief Executive Officer

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Tortoise North American Energy Corporation

 

 

 

 

By:

/s/David J. Schulte

 

 

 

Name: David J. Schulte

 

 

Title: President and Chief Executive Officer

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

GPS Income Fund LP

 

 

 

By: GPS Partners LLC,

 

its general partner

 

 

 

 

By:

/s/Brett Messing

 

 

 

Name: Brett Messing

 

 

Title: Managing Partner

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

GPS High Yield Equities Fund

 

 

 

By: GPS Partners LLC,

 

its general partner

 

 

 

 

By:

/s/Brett Messing

 

 

 

Name: Brett Messing

 

 

Title: Managing Partner

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

HFR RVAGPS Master Trust

 

 

 

By: GPS Partners LLC,

 

its trading manager

 

 

 

 

By:

/s/Brett Messing

 

 

 

Name: Brett Messing

 

 

Title: Managing Partner

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

GPS New Equity Fund LP

 

 

 

By: GPS Partners LLC,

 

its general partner

 

 

 

 

By:

/s/Brett Messing

 

 

 

Name: Brett Messing

 

 

Title: Managing Partner

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

TPG-Axon Partners, LP

 

 

 

By: TPG-Axon GP, LLC, its general partner

 

 

 

 

By:

/s/Mary Ailee

 

 

 

Name: Mary Ailee

 

 

Title: Vice President

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Lehman Brothers Inc.

 

 

 

 

 

 

By:

/s/Walter G. Maloney

 

 

 

Name: Walter G. Maloney

 

 

Title: Managing Director

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Structured Finance Americas, LLC

 

 

 

 

 

 

By:

/s/Sunil Hariani

 

 

 

Name: Sunil Hariani

 

 

Title: Vice President

 

 

 

 

 

 

 

 

By:

/s/Jill Rathjen

 

 

 

Name: Jill Rathjen

 

 

Title: Vice President

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

The Cushing MLP Opportunity Fund I, LP

 

 

 

 

 

 

By:

/s/Jerry V. Swank

 

 

 

Name: Jerry V. Swank

 

 

Title: Managing Partner

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Swank MLP Convergence Fund, LP

 

 

 

 

 

 

By:

/s/Jerry V. Swank

 

 

 

Name: Jerry V. Swank

 

 

Title: Managing Partner

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


 

Citigroup Global Markets, Inc.

 

 

 

 

 

 

By:

/s/Daniel P. Breen

 

 

 

Name: Daniel P. Breen

 

 

Title: Managing Director

 

[Signature page to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


GUARANTEE

TransCanada PipeLines Limited (“Guarantor”) guarantees each and every
representation, warranty, covenant, agreement and other obligation of its
indirect, wholly owned subsidiary, TransCan Northern Ltd., and any other
TransCanada Purchaser, and/or any of their respective permitted assigns, and the
full and timely performance of their respective obligations under the provisions
of the foregoing Agreement. This is a guarantee of payment and performance, and
not of collection, and Guarantor acknowledges and agrees that this guarantee is
unconditional, and no release or extinguishment of any TransCanada Purchaser’s
obligations or liabilities (other than in accordance with the terms of the
Agreement), whether by decree in any bankruptcy proceeding or otherwise, shall
affect the continuing validity and enforceability of this guarantee, as well as
any provision requiring or contemplating performance by Guarantor.

Without limiting in any way the foregoing guarantee, Guarantor covenants and
agrees to take all actions to enable TransCan Northern Ltd. and any other
TransCanada Purchaser to adhere to the provisions of Section 2.1(d) of the
Agreement.

We understand that the Partnership is relying on this guarantee in entering into
the Agreement and may enforce this guarantee as if Guarantor were a party
thereto.

This Guarantee may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Guarantee.

TransCanada PipeLines Limited

 

 

 

 

 

By:

/s/Mark Zimmerman

 

 

Name: Mark Zimmerman

 

Title: Vice President Commercial

 

Transactions

 

 

 

 

 

By:

/s/Donald J. DeGrandis

 

 

Name: Donald J. DeGrandis

 

Title: Corporate Secretary

 

[Guarantee Relating to Common Unit Purchase Agreement]


--------------------------------------------------------------------------------


Exhibit A

to Common Unit Purchase Agreement

Purchaser

 

Number of
Units

 

Commitment
Amount

 

TransCan Northern Ltd.

TC Pipelines, LP
450 – 1st Street S.W.
Calgary, Alberta, Canada T2P 5H1

Attention: Mark Zimmerman

 

8,678,045

 

$

300,000,015.65

 

 

 

 

 

 

 

Kayne Anderson MLP Investment Company

1800 Avenue of the Stars, 2nd Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.

 

867,804

 

$

29,999,984.28

 

 

 

 

 

 

 

Kayne Anderson Energy Total Return Fund, Inc.

1800 Avenue of the Stars, 2nd Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.

 

144,634

 

$

4,999,997.38

 

 

 

 

 

 

 

Kayne Anderson MLP Fund, L.P.

1800 Avenue of the Stars, 2nd Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.

 

723,170

 

$

24,999,986.90

 

 

 

 

 

 

 

Kayne Anderson Capital Income Partners (QP), L.P.

1800 Avenue of the Stars, 2nd Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.

 

72,317

 

$

2,499,998.69

 

 

 

 

 

 

 

Strome MLP Fund, LP

Strome Investment Management
100 Wilshire Blvd., Suite 1750
Santa Monica, California 90401
Phone 310-752-1487
Fax 310-752-1483
Attention: Casey Borman

 

144,634

 

$

4,999,997.38

 

 


--------------------------------------------------------------------------------


 

Royal Bank of Canada

Royal Bank of Canada
c/o Dan Weinstein
One Liberty Plaza
2nd Floor
New York, NY 10006

 

650,853

 

$

22,499,988.21

 

 

 

 

 

 

 

Tortoise North American Energy Corporation

10801 Mastin Boulevard
Suite 222
Overland Park, Kansas 66210

 

216,951

 

$

7,499,996.07

 

 

 

 

 

 

 

Tortoise Energy Capital Corporation

10801 Mastin Boulevard
Suite 222
Overland Park, Kansas 66210

 

867,804

 

$

29,999,984.28

 

 

 

 

 

 

 

Tortoise Energy Infrastructure Corporation

10801 Mastin Boulevard
Suite 222
Overland Park, Kansas 66210

 

1,229,390

 

$

42,500,012.30

 

 

 

 

 

 

 

Structured Finance Americas, LLC

c/o Deutsche Bank Securities, Inc.
60 Wall Street
NY, NY 10005
Attn: Sunil Hariani, 4th Floor
with a copy to
Attn: Colleen Crooks, 14th Floor

 

867,804

 

$

29,999,984.28

 

 

 

 

 

 

 

Citigroup Global Markets, Inc.

390 Greenwich Street, 3rd Fl
New York, NY 10013
Attn: Pat Borst

 

289,268

 

$

9,999,994.76

 

 


--------------------------------------------------------------------------------


 

GPS Income Fund LP

GPS Partners LLC
100 Wilshire Blvd., Suite 900
Santa Monica, California 90401

 

453,411

 

$

15,674,418.27

 

 

 

 

 

 

 

GPS High Yield Equities Fund

GPS Partners LLC
100 Wilshire Blvd., Suite 900
Santa Monica, California 90401

 

139,485

 

$

4,821,996.45

 

 

 

 

 

 

 

HFR RVAGPS Master Trust

GPS Partners LLC
100 Wilshire Blvd., Suite 900
Santa Monica, California 90401

 

77,515

 

$

2,679,693.55

 

 

 

 

 

 

 

GPS New Equity Fund LP

GPS Partners LLC
100 Wilshire Blvd., Suite 900
Santa Monica, California 90401

 

57,945

 

$

2,003,158.65

 

 

 

 

 

 

 

Lehman Brothers Inc.

Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019-6801
Attention: Walter Maloney
Telephone: 212-526-1955
Facsimile: 212-526-6327
with a copy to:
Attention: Tim Collins
Telephone: 212-526-1027
Facsimile: 646-834-0996

 

717,984

 

$

24,820,706.88

 

 

 

 

 

 

 

The Cushing MLP Opportunity Fund I, LP

3300 Oak Lawn, Suite 650
Dallas, Texas 75219
Phone 214.635.1676
Fax 214.219.2353
Attention: Dan Spears

 

636,390

 

$

22,000,002.30

 

 


--------------------------------------------------------------------------------


 

Swank MLP Convergence Fund, LP

3300 Oak Lawn, Suite 650
Dallas, Texas 75219
Phone 214.635.1676
Fax 214.219.2353
Attention: Dan Spears

 

86,780

 

$

2,999,984.60

 

 

 

 

 

 

 

TPG -Axon Capital Management, LP
888 Seventh Avenue - 38th Floor
New York, New York 10019
Attention: Mary Lee, Esq. or Legal Department
Facsimile: (212) 479-2001

 

433,902

 

$

14,999,992.14

 

 

 

 

 

 

 

Total

 

17,356,086

 

$

599,999,893.02

 

 


--------------------------------------------------------------------------------